

Exhibit 10.1


[EXECUTION VERSION]










_____________________________________________________________________________
PORTFOLIO PURCHASE AND SALE AGREEMENT
AND ESCROW INSTRUCTIONS
BY AND BETWEEN
Those Seller Parties listed on Exhibit A attached hereto
(collectively, “Seller”)
AND
Those Buyer Parties listed on Exhibit A attached hereto
(collectively, “Buyer”)
_____________________________________________________________________________







--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
 
 
 
 
 
 
Page


 
 
 
 
 
1.
BASIC TERMS AND DEFINITIONS; REFERENCES
1


 
 
 
 
 
1.1
Basic Terms and Definitions
1


 
1.2
References
2


 
 
 
 
 
2.
PURCHASE AND SALE
2


 
 
 
 
 
3.
PURCHASE PRICE
3


 
 
 
 
 
 
3.1
Purchase Price; Allocation
3


 
3.2
Payment of Purchase Price
3


 
3.3
Independent Contract Consideration
4


 
 
 
 
 
4.
PROPERTY INFORMATION; TITLE POLICES; INSPECTIONS; CONFIDENTIALITY
4


 
 
 
 
 
 
4.1
Property Information
4


 
4.2
Title Reports; Title Policy
5


 
 
 
 
 
 
 
4.2.1
Delivery of Title Policy at Closing
5


 
 
 
 
 
 
4.3
Inspections
6


 
 
 
 
 
 
 
4.3.1
Inspections in General6
 
 
 
4.3.2
Environmental Inspections
7


 
 
 
 
 
 
4.4
Contracts
7


 
4.5
Confidentiality
7


 
4.6
Tenant Estoppel Certificates
8


 
 
 
 
 
5.
OPERATIONS AND RISK OF LOSS
8


 
 
 
 
 
 
5.1
Ongoing Operations
8


 
5.2
New Contracts
8


 
5.3
Leasing Arrangements
8


 
5.4
Damage or Condemnation
9


 
5.5
Association Notices
9


 
 
 
 
 
6.
SELLER'S AND BUYER'S DELIVERIES
10


 
 
 
 
 
 
6.1
Seller's Deliveries into Escrow
10


 
6.2
Buyer's Deliveries into Escrow
10


 
6.3
Closing Statements/Escrow Fees; Tenant Notices
11


 
6.4
Post-Closing Deliveries
11





ACTIVE 31157768v21
 
 




--------------------------------------------------------------------------------





7.
CONDITIONS TO BUYER'S AND SELLER'S OBLIGATIONS
11


 
 
 
 
 
7.1
Conditions to Buyer's Obligations
11


 
7.2
Conditions to Seller's Obligations
12


 
7.3
Additional Conditions Precedent to Closing
13


 
7.4
Failure to List on SGX
14


 
 
 
 
 
8.
CLOSE OF ESCROW; POSSESSION
14


 
 
 
 
 
 
8.1
"Close of Escrow"
14


 
 
 
 
 
9.
ESCROW
14


 
 
 
 
 
 
9.1
Closing
14


 
9.2
Escrow and Title Changes
15


 
9.3
Procedures Upon Failure of Condition
16


 
 
 
 
 
10.
PRORATIONS
16


 
 
 
 
 
 
10.1
Collected Rent
16


 
10.2
Operating Costs and Additional Rent Reconciliation
17


 
10.3
Taxes and Assessments
17


 
10.4
Leasing Commissions, Tenant Improvements and Contracts
18


 
10.5
Tenant Deposits
18


 
10.6
Utilities and Utility Deposits
19


 
10.7
Owner Deposits
19


 
10.8
Percentage Rents
19


 
10.9
Final Adjustment After Closing
20


 
 
 
 
11.
SELLER'S REPRESENTATIONS AND WARRANTIES; AS-IS
20


 
 
 
 
 
11.1
Seller's Representations and Warranties
20


 
11.2
As-Is
22


 
 
 
 
 
12.
BUYER'S COVENANTS, REPRESENTATIONS AND WARRANTIES:
RELEASE: ERISA: INDEMNIFICATION
24


 
 
 
 
 
 
12.1
Buyer's Representations and Warranties
25


 
12.2
Release
25


 
12.3
ERISA
27


 
 
 
 
13.
DEFAULT AND DAMAGES
27


 
 
 
 
 
 
13.1
DEFAULT BY BUYER
27


 
13.2
Default by Seller
28


 
 
 
 
 
14.
NO BROKER
29





ACTIVE 31157768v21
 
 




--------------------------------------------------------------------------------





15.
MISCELLANEOUS PROVISIONS
29


 
 
 
 
 
15.1
Notices
29


 
15.2
Assignment; Binding on Successors and Assigns
29


 
15.3
Work Product
29


 
15.4
Further Product
30


 
15.5
Attorneys' Fees
30


 
15.6
Survival of Representations, Warranties, Covenants, Obligations and Agreements
30


 
15.7
Entire Agreement
31


 
15.8
Governing Law
32


 
15.9
Counterparts
32


 
15.10
Headings; Construction
32


 
15.11
Time of Essence
32


 
15.12
Partial Validity; Severability
32


 
15.13
No Third Party Beneficiaries
32


 
15.14
Several Liability and Obligation of Buyer
33


 
15.15
Joint Product of Parties
33


 
15.16
Calculation of Time Periods
33


 
15.17
Procedure for Indemnity
33


 
15.18
Waiver of Jury Trial
33


 
15.19
No Personal Liability
33


 
15.20
Several Liability of Seller
34


 
15.21
State-Specific Provisions
34


 
15.22
Exhibits
40


 
15.23
Termination Rights
40





ACTIVE 31157768v21
 
 




--------------------------------------------------------------------------------





List of Exhibits Omitted Pursuant to Item 601(a)(5) of Regulation S-K (17 CFR §
229.601(a)(5))
1.
Exhibit E: a list of state-specific documents that must be sent by owners of
certain real estate properties to state authorities
2.
Exhibit H: a form of notice to each tenant regarding the sale of the applicable
real estate property
3.
Schedule 1: the preliminary title reports or title commitments covering each
real estate property
4.
Schedule 5: the addresses of the parties for notices to be sent under the
Agreement





ACTIVE 31157768v21
 
 




--------------------------------------------------------------------------------






PORTFOLIO PURCHASE AND SALE AGREEMENT
AND ESCROW INSTRUCTIONS
THIS PORTFOLIO PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS (this
“Agreement”) is made and entered into as of June 27, 2019, among those parties
identified as the “Seller Parties” on Exhibit A attached hereto and made a part
hereof (collectively, “Seller” and individually “a Seller” or “each Seller”),
and those parties identified as the “Buyer Parties” on Exhibit A attached hereto
and made a part hereof (collectively, “Buyer” and individually “a Buyer” or
“each Buyer”; Buyer and Seller are sometimes hereinafter collectively referred
to as the “Parties” and each as a “Party”), (throughout this Agreement, all
references to “Seller” and/or “Buyer” shall be interpreted to apply to a single
“Seller” or all of the “Sellers” as the context requires, and a single “Buyer”
or all of the “Buyers” as the context requires) with reference to the following:
A.    Each Seller is the owner of the improved real property (each, a “Real
Property” and collectively, the “Real Properties”) set forth next to such
Seller’s name on Exhibit A attached hereto together with certain personal
property located upon or used in connection with such improved real property and
certain other assets relating thereto, all as more particularly described in
Section 2 hereof.
B.    Each Seller desires to sell to each applicable Buyer, and each Buyer
desires to purchase from each applicable Seller, the applicable Real Property
set forth next to each Seller’s and each Buyer’s names on Exhibit A attached
hereto and made a part hereof, together with certain personal property and
related assets on the terms and subject to the conditions contained in this
Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
1.
BASIC TERMS AND DEFINITIONS; REFERENCES

1.1    Basic Terms and Definitions.
(a)    Effective Date. The effective date of this Agreement shall be the date
set forth above (“Effective Date”).
(b)    Closing Date. The Close of Escrow (as defined in Section 8.1 hereof)
shall occur on July 18, 2019, at 10:59 p.m. (Pacific Standard Time) (the
“Closing Date”), or at such other time and date as may be agreed between Buyer
and Seller.
(c)    Escrow Holder. The escrow holder shall be Commonwealth Land Title
Insurance Company (“Escrow Holder”), whose address is 4100 Newport Place Drive,
Suite 120, Newport Beach, California 92660, Escrow Officer: Joy Eaton;
Telephone: (949) 724-3145; Telecopier: (949) 271-5762.
(d)    Title Company. The title company shall be Commonwealth Land Title
Insurance Company (“Title Company”), whose address is 888 S. Figueroa Street,
Suite 2100, Los Angeles, California 90017, Title Coordinator: Amy Musselman;
Telephone: (213) 330


ACTIVE 31157768v21
‑1‑
 




--------------------------------------------------------------------------------





-3041; Telecopier (213) 330-3085, with a copy to Anthony A. Behrstock;
Telephone: (213) 330-2333; Telecopier: (213) 330-3113.
1.2    References. All references to Exhibits and Schedules refer to Exhibits
and Schedules attached to this Agreement and all such Exhibits and Schedules are
incorporated herein by reference. The words “herein,” “hereof,” “hereinafter”
and words of similar import refer to this Agreement as a whole and not to any
particular Section hereof.
2.
PURCHASE AND SALE

Subject to the terms and conditions of this Agreement, each Seller agrees to
sell, assign and transfer to the applicable Buyer and each Buyer agrees to
purchase from the applicable Seller, for the purchase price set forth in
Section 3 hereof, all of such Seller’s right, title and interest in and to the
following (collectively, the “Property” and individually, “a Property” or “each
Property”; all of the Property are sometimes hereinafter collectively referred
to herein as the “Portfolio”):
2.1    The Real Property set forth next to each Seller’s and each Buyer’s names
on Exhibit A attached hereto, together with the buildings located thereon, and
all associated parking areas, and all other improvements located thereon (the
buildings and such other improvements are referred to herein collectively as the
“Improvements”); all references hereinafter made to a Real Property shall be
deemed to include all rights, privileges, easements and appurtenances benefiting
such Real Property and/or the Improvements situated thereon, including, without
limitation, all mineral and water rights and all easements, rights-of-way and
other appurtenances used or connected with the beneficial use or enjoyment of
such Real Property;
2.2    All personal property, equipment, supplies and fixtures (collectively,
the “Personal Property”) left on each Real Property at the Close of Escrow to
the extent owned by Seller;
2.3    All of each Seller’s interest in any intangible property used exclusively
in connection with the Real Properties and Improvements, including, without
limitation (a) the intangible property rights described in Schedule 7 attached
hereto, and (b) all contract rights, warranties, guaranties, licenses, permits,
entitlements, governmental approvals and certificates of occupancy;
2.4    All of each Seller’s interest in all leases, tenancy agreements and other
similar occupancy agreements currently affecting each Seller’s Real Property and
all leases and lease amendments hereafter entered into by Seller to the extent
permitted by the provisions of this Agreement (the “Leases”); and
2.5    All of each Seller’s interest in the service agreements set forth under
each Seller’s name on Exhibit C attached hereto and all service agreements
hereafter entered into by such Seller to the extent permitted by the provisions
of this Agreement and affecting such Seller’s Real Property as of the Close of
Escrow (the “Contracts”).
Notwithstanding anything to the contrary contained herein, the term “Property”
shall expressly exclude any Rents (as such term is defined in Section 10.1
hereof) or any other amounts payable


ACTIVE 31157768v21
‑2‑
 




--------------------------------------------------------------------------------





by tenants under the Leases for periods prior to the Close of Escrow, any Rent
or other amounts payable by any former tenants of such Property, and any
judgments, stipulations, orders, or settlements with any tenants under the
Leases or former tenants of such Property (hereinafter collectively referred to
as the “Excluded Property”).
3.
PURCHASE PRICE

3.1    Purchase Price; Allocation. The purchase price for the Portfolio shall be
One Billion Two Hundred Twenty-Two Million Three Hundred Thousand Dollars
($1,222,300,000) (the “Purchase Price”). The Purchase Price shall be allocated
to each Property as follows:
(a)
Village Center Station II (Charter Communications): One hundred Forty-Four
Million Six Hundred Thousand Dollars ($144,600,000);

(b)
Tower At Lake Carolyn (Tower 909): Seventy-Six Million Three Hundred Thousand
Dollars ($76,300,000);

(c)
One Washingtonian: One Hundred Two Million One Hundred Thousand Dollars
($102,100,000);

(d)
222 Main: Two Hundred Eleven Million Three Hundred Thousand Dollars
($211,300,000);

(e)
171 17th Street: One Hundred Seventy-Six Million Five Hundred Thousand Dollars
($176,500,000);

(f)
Reston Square: Fifty-One Million Dollars ($51,000,000);

(g)
101 South Hanley: Seventy-Nine Million Seven Hundred Thousand Dollars
($79,700,000);

(h)
Village Center Station: Eighty-Nine Million One Hundred Thousand Dollars
($89,200,000);

(i)
Promenade I & II At Eilan: Seventy-Two Million Eight Hundred Thousand Dollars
($72,800,000);

(j)
CrossPoint: Ninety-Seven Million Seven Hundred Thousand Dollars ($97,700,000);
and

(k)
Towers At Emeryville (Tower I): One Hundred Twenty One Million One Hundred
Thousand Dollars ($121,100,000).

3.2    Payment of Purchase Price. Provided all the conditions in Section 7.1
hereof have been satisfied or waived by Buyer, Buyer shall deposit in cash or
current funds with Escrow Holder no later than 1:00 p.m. (Pacific Standard Time)
on the Closing Date (as defined in Section 1.1(b) hereof) an amount equal to the
Purchase Price plus or minus applicable prorations pursuant to Section 10
hereof, less the “Relevant Amount” to be “Set-Off” and credited towards


ACTIVE 31157768v21
‑3‑
 




--------------------------------------------------------------------------------





the Purchase Price pursuant to the terms and conditions of that certain Set-Off
Agreement entered into by and between, among other parties, Seller and Buyer.
3.3    Independent Contract Consideration. Within three (3) business days after
the Effective Date, Buyer shall deliver to Seller in cash the sum of One Hundred
and No/100 Dollars ($100.00) (the “Independent Contract Consideration”) which
amount has been bargained for and agreed to as consideration for Buyer’s
exclusive option to purchase the Real Properties and the right to inspect the
Real Properties as provided herein, and for Seller’s execution and delivery of
this Agreement. The Independent Contract Consideration is in addition to and
independent of all other consideration provided in this Agreement, and is
nonrefundable in all events.
4.
PROPERTY INFORMATION; TITLE POLICIES; INSPECTIONS; CONFIDENTIALITY

4.1    Property Information. Prior to the Effective Date, Seller has made
available to Buyer, and will continue to make available to Buyer through the
Close of Escrow (as defined in Section 8.1), to the extent in Seller’s
possession, the following, in an electronic data room, at the applicable Real
Property, or at the applicable Seller’s local property manager’s office
(collectively, the “Property Information”):
(a)    the Leases;
(b)    a current rent roll for each Real Property, indicating rents collected,
scheduled rents and concessions, delinquencies, and security deposits held
(collectively, the “Rent Rolls”);
(c)    the most current operating statements for each Real Property, if
available (collectively, the “Operating Statements”);
(d)    copies of the Contracts;
(e)    existing land title surveys, if any, for each Real Property (each, an
“Existing Survey” and collectively, the “Existing Surveys”); and
(f)    any environmental, soils and/or engineering reports prepared for Seller
or Seller’s predecessors (the “Existing Reports”).
At the Close of Escrow, Buyer shall reimburse Seller for the reasonable actual
out-of-pocket costs and expenses incurred by Seller to obtain or update any
third-party study, report or survey that is specifically identified and/or
referenced in this Agreement (which, for avoidance of doubt, includes the costs
of updating the Existing Surveys, obtaining/ordering the current zoning reports,
and procuring certificates of good standing and litigation and UCC searches for
the Seller and the parties holding direct and indirect interests in Seller)
(“Reimbursable Expense”) or that the Parties otherwise agree are Reimbursable
Expenses, including any updates or modifications to any Existing Reports that
Buyer requests that Seller update for Buyer; provided, however, notwithstanding
the foregoing, in no event shall attorneys’ fees and/or accountants’ fees be
included as a Reimbursable Expense. The parties agree that the payment of the
Reimbursable Expenses is fair and reasonable under the circumstances given that
Seller is


ACTIVE 31157768v21
‑4‑
 




--------------------------------------------------------------------------------





advancing the costs of such studies, reports and surveys for Buyer. For
avoidance of doubt, Seller shall not seek reimbursement for the cost of any
existing reports or studies that were in Seller’s possession and were merely
delivered to Buyer as part of Buyer's due diligence and that were not updated,
recertified or otherwise modified for, or in connection with the purchase and
sale of the Portfolio as contemplated by this Agreement. Except as expressly
provided in Section 13.1 below, Seller shall not be entitled to receive a
reimbursement for the Reimbursable Expenses if the Close of Escrow fails to
occur.
4.2    Title Reports; Title Policy. Prior to the Effective Date, Seller has made
available to Buyer the preliminary title reports or title commitments covering
each Real Property (each, a “Title Report” and collectively, the “Title
Reports”) as listed on Schedule 1 attached hereto, together with copies of all
documents (collectively, the “Title Documents”) referenced in such Title Report.
Prior to the Effective Date, Buyer requested that Seller, as a Reimbursable
Expense, order the Existing Surveys. Seller covenants and agrees to remove (or
cause to be removed) from the Real Properties concurrently with the Close of
Escrow (a) all deeds of trust, mortgages and/or other debt instruments to the
extent executed by any Seller or expressly assumed by any Seller in writing
(collectively, the “Monetary Encumbrances”) (which obligation shall be deemed
satisfied if Seller or Escrow Holder has received a payoff letter from the
applicable lender and Seller has authorized Escrow Holder to use a portion of
the Purchase Price to satisfy the applicable obligation in full in accordance
with such pay off letter as part of the Close of Escrow), and (b) any other
monetary liens (other than mechanic’s liens that are considered Permitted
Exceptions) which are of an ascertainable amount, and, as to a Real Property,
does not exceed $100,000 in the aggregate for such Real Property, and which are
capable of being removed upon the payment of no more than $100,000 in the
aggregate for a Real Property (which obligation shall be deemed satisfied if the
same is insured over and the amount secured by any of such instruments have been
paid and the holders of the same are obligated to cause the same to be released
from the applicable Real Property).
4.2.1    Delivery of Title Policy at Closing. As a condition precedent to the
Close of Escrow, the Title Company shall have issued and delivered to Buyer, or
shall have committed to issue and deliver to Buyer, with respect to each Real
Property, a Standard Coverage Owner’s Policy of Title Insurance (2006 Form) or,
with respect to the Real Properties located in Texas, a TLTA T-1 Owner’s Policy
of Title Insurance, as applicable (each, a “Title Policy” and collectively, the
“Title Policies”) in the form of the applicable Title Report, issued by the
Title Company as of the date and time of the recording of the applicable Deed
(as such term is defined in Section 6.1 hereof) for such Real Property, in the
amount of the portion of the Purchase Price allocated to such Real Property,
insuring the applicable Buyer as owner of good, marketable and indefeasible fee
simple legal title to such Real Property, subject only to the Permitted
Exceptions (as hereinafter defined). For purposes of this Agreement, “Permitted
Exceptions” shall mean and include (a) any lien to secure payment of real estate
taxes, including special assessments, not delinquent, (b) all matters which
could be revealed or disclosed by a physical inspection or a survey of the
applicable Real Property and matters affecting the applicable Real Property
which (i) are created by or with the written consent of Buyer or (ii) which do
not adversely affect Buyer’s contemplated use of such Real Property, (c) the
rights of the tenants under the Leases affecting such Real Property with no
rights to purchase all or any portion of such Real Property, (d) all exceptions
disclosed in writing by the Title Report relating to such Real Property, (e) any
exception for liens (or potential liens) for services, labor or


ACTIVE 31157768v21
‑5‑
 




--------------------------------------------------------------------------------





materials heretofore or hereafter furnished to the applicable Property for which
a Buyer is entitled to a credit at Closing pursuant to this Agreement, for which
a Buyer is expressly responsible for payment under the terms of this Agreement,
and/or which arises from any services, labor or materials contracted for by any
tenant at such Property and with respect to which any such tenant is responsible
for payment under the terms of its Lease, and (f) all applicable laws,
ordinances, rules and governmental regulations (including, without limitation,
those relating to building, zoning and land use) affecting the development, use,
occupancy or enjoyment of such Real Property.
4.3    Inspections.
4.3.1    Inspections in General. During the term of this Agreement, each Buyer,
its agents, and employees shall have a limited license (the “License”) to enter
upon the Real Property it is acquiring for the purpose of making non-invasive
inspections at Buyer’s sole risk, cost and expense. Before any such entry, Buyer
shall provide Seller with a certificate of insurance naming Seller as an
additional insured and with an insurer and insurance limits and coverage
reasonably satisfactory to Seller. All of such entries upon any Real Property
shall be at reasonable times during normal business hours and after at least
twenty-four (24) hours prior notice to Seller or Seller’s agent, and Seller or
Seller’s agent shall have the right to accompany Buyer during any activities
performed by Buyer on such Real Property. Notwithstanding anything stated to the
contrary herein, Buyer shall have no right to inspect any of the occupied space
in any Real Property, and Buyer shall not contact or speak to any of the tenants
under the Leases, unless Buyer provides Seller with no less than twenty-four
(24) hours prior written notice of such intention and Seller or Seller’s
representative is present during such inspections and/or discussions with
tenants; any discussions with tenants shall immediately cease at the tenant’s
request and any discussions with tenants must be limited to their existing
tenancy and premises and may not involve any lease renegotiations. Seller agrees
to make itself or its representatives reasonably available to be present during
Buyer’s inspections and/or discussions with tenants. Inspections by Buyer shall
not interfere with the rights of tenants. To the extent a consultant is engaged
by Buyer to perform any tests or inspections, at Seller’s request, Buyer shall
provide Seller (without any representation or warranty by Buyer as to such tests
or inspections and at no cost to Seller) with a copy of the results of any such
tests and inspections, excluding only market and economic feasibility studies.
If any inspection or test disturbs any Real Property, Buyer will restore such
Real Property to substantially the same condition as existed before the
inspection or test. Buyer shall defend, indemnify Seller and hold Seller,
Seller’s trustees, officers, tenants, agents, contractors and employees and the
Real Properties harmless from and against any and all losses, costs, damages,
claims, or liabilities, including but not limited to, mechanics’ and
materialmens’ liens and Seller’s attorneys’ fees, arising out of or in
connection with Buyer’s, or its agents’, contractors’, employees’, or invitees’
entry upon or inspection of any Real Property, but expressly excluding any such
losses, costs, damages, claims or liabilities arising from Buyer’s discovery of
an existing condition on any Real Property so long as Buyer’s actions do not
exacerbate such condition (and then only to the extent, if any, Buyer’s tests or
inspections actually exacerbate such condition) or arising from Seller’s
negligence or willful misconduct. The License may be revoked by Seller in the
event any Buyer breaches any of the restrictions and limitations set forth in
this Section 4.3.1, and shall in any event be deemed revoked upon termination of
this Agreement. The provisions of this Section 4.3.1 shall survive the Close of
Escrow or the earlier termination of this Agreement.


ACTIVE 31157768v21
‑6‑
 




--------------------------------------------------------------------------------





4.3.2    Environmental Inspections. The inspections under Section 4.3.1 may
include non-invasive Phase I environmental inspections of the Real Properties,
but no Phase II environmental inspections or other invasive inspections or
sampling of soil or materials, including without limitation construction
materials, either as part of the Phase I inspections or any other inspections,
shall be performed without the prior written consent of Seller, which may be
withheld in its sole and absolute discretion.
4.4    Contracts. Each Buyer shall assume the obligations arising from and after
the Closing Date under the Contracts applicable to the Real Property being
purchased by such Buyer; provided, however, that notwithstanding Seller’s
termination of any such property management agreement or leasing agreement
listed in Exhibit C attached hereto, and in consideration of Seller’s
terminating the same and Seller’s continued leasing of the Portfolio after the
Effective Date, each Buyer shall be responsible for, and each Buyer shall assume
pursuant to the terms and provisions of the applicable Assignment of Leases and
Contracts and Bill of Sale, as hereinafter defined, all leasing commissions
payable (notwithstanding the termination of any such agreement) under such
property management agreements and leasing agreements after the Close of Escrow
arising out of the lease of space in the applicable Real Property after the
Close of Escrow.
4.5    Confidentiality.
4.5.1    Each Party agrees not to disclose or permit the disclosure of any of
the terms of this Agreement or any other confidential, non-public or proprietary
information relating to the Portfolio, any Seller Party, or the business of
Seller (collectively, “Confidential Information”); provided that such disclosure
may be made (a) to any person who is a member, partner, manager, officer,
investor, director or employee, directly or indirectly, of such Party or counsel
to, or accountants of, such Party solely for their use and on a need-to-know
basis; provided that such person or entity is notified of the Party’s
confidentiality obligations hereunder, (b) with the prior consent of the other
Party, (c) subject to Section 4.5.2 below, pursuant to a subpoena, order issued
or examination by a court, arbitrator or governmental body, agency or official,
(d) to any lender providing financing to one or more of the entities
constituting Seller and/or Buyer, (e) to any governmental or regulatory
authority, body or agency or stock exchange pursuant to applicable laws, rules,
guidelines or regulations as reasonably determined by such Party, or (f)
pursuant to any regulatory requirement. Notwithstanding the foregoing and
anything to the contrary in this Agreement, (i) any Party may disclose to any
and all persons, without limitation of any kind, the tax treatment and tax
structure of the transaction contemplated by this Agreement and all materials of
any kind (including opinions or other tax analyses) that are provided relating
to such tax treatment and tax structure, and (ii) nothing contained herein shall
impair any Party’s (or any Party’s affiliate’s) right to disclose information
relating to this Agreement or to the Portfolio (x) to any due diligence
representatives and/or consultants that are engaged by, work for or are acting
on behalf of, any securities dealers and/or broker dealers evaluating such Party
or its affiliates, (y) in connection with any filings (including any amendment
or supplement to any S-11 filing) with governmental or regulatory agencies or
stock exchanges (including the United States Securities and Exchange Commission
or any regulatory agency or body in Singapore such as the Singapore Exchange
Securities Trading Limited (“SGX”)) by any Party or other person or entity
holding an interest (direct or indirect) in


ACTIVE 31157768v21
‑7‑
 




--------------------------------------------------------------------------------





any Party, and (z) to any broker/dealers in such Party’s or its affiliates’
broker/dealer network and any of the Party’s or its affiliates’ investors.
4.5.2    In the event that a Party receives a request to disclose any
Confidential Information under a subpoena or order or examination by a court,
arbitrator or governmental body, agency or official, such Party shall to the
extent legally practicable (i) promptly notify the other Party, (ii) consult
with the other Party on the advisability of taking steps to resist or narrow
such request, and (iii) if disclosure is required or deemed advisable,
reasonably cooperate with the other Party in any attempt such other Party may
make to obtain an order or other assurance that confidential treatment will be
accorded the Confidential Information that is disclosed.
4.5.3    Without limiting the rights of the Parties in Section 4.5.1 above and
save for the prospectus in respect of the IPO for Buyer S-REIT, no Party shall
issue or publish any press release, tombstone or any other similar public
communication advertising the sale of the Portfolio or any Property to Buyer
that would disclose the financial aspects of this Agreement or the financial
aspects of the business of the Portfolio or such Property without the written
prior approval of all of the Parties.
4.6    Tenant Estoppel Certificates. Seller shall endeavor to secure and deliver
to Buyer by the Closing Date estoppel certificates for the Leases consistent
with the information in the Rent Rolls and in the form approved by the Parties
prior to the Effective Date; provided, however, receipt of signed estoppel
certificates from the tenants under the Leases shall not be a condition
precedent to the Close of Escrow.
5.
OPERATIONS AND RISK OF LOSS

5.1    Ongoing Operations. During the term of this Agreement, but subject to the
limitations set forth below, Seller shall carry on its businesses and activities
relating to the Portfolio substantially in the same manner as Seller did before
the date of this Agreement.
5.2    New Contracts. No Seller will enter into any contract that will be an
obligation affecting any Real Property subsequent to the Close of Escrow (except
contracts entered into in the ordinary course of business that are terminable
without cause on 30‑days’ notice), without the prior consent of the applicable
Buyer, which approval shall not be unreasonably withheld or delayed.
5.3    Leasing Arrangements. Each Seller shall obtain the applicable Buyer’s
consent, which consent shall not unreasonably withheld or delayed, before
entering into any new lease of space in any Real Property and before entering
into a Lease amendment, expansion, or renewal.  Buyer shall be deemed to have
consented to any new lease or any Lease amendment, expansion, or renewal if it
has not notified the applicable Seller specifying with particularity the matters
to which Buyer reasonably objects, within five (5) days after its receipt of
Seller’s written request for consent, together with a copy of the Lease
amendment, expansion, or renewal or the new lease. At the Close of Escrow, Buyer
shall reimburse Seller for commissions, legal fees, the cost of tenant
improvements, and all other leasing costs and expenses paid by Seller with
respect to all new leases and all other Lease amendments, expansions or renewals
or new leases that were entered into after the Effective Date and, at Close of
Escrow, shall assume in writing (pursuant to the applicable Assignment of Leases
and Contracts and Bill of Sale) Seller’s


ACTIVE 31157768v21
‑8‑
 




--------------------------------------------------------------------------------





obligations (whether arising before or after the Closing Date) under such new
leases and Lease amendments, expansions or renewals. Each Seller hereby agrees
not to terminate any Lease except in the event of a tenant default thereunder.
5.4    Damage or Condemnation. Risk of loss shall remain with Seller. If prior
to the Close of Escrow, any Real Property shall be Materially Damaged (defined
below), or if any Material Portion (defined below) of any Real Property shall be
subjected to a bona fide written threat of condemnation or shall become the
subject of any proceedings, judicial, administrative or otherwise, with respect
to the taking by eminent domain or condemnation by a governmental authority (a
“Material Taking”), then Seller shall promptly notify Buyer in writing that such
Material Damage or Material Taking has occurred after Seller obtains actual
knowledge of such occurrence, and Buyer may elect not to acquire the Real
Property affected by such Material Damage or Material Taking, as applicable, by
delivering written notice of such election to Seller within five (5) days after
Buyer learns of the Material Damage or Material Taking, in which event Buyer
shall no longer be obligated to purchase, and Seller shall no longer be
obligated to sell, such Real Property and this Agreement shall no longer apply
to such Real Property and the Purchase Price shall be reduced by the dollar
amount allocated to such Real Property in Section 3.1 of this Agreement, and all
references hereafter made to a Real Property or Real Properties shall
specifically exclude any reference to the Real Property that the Buyer has
elected not to acquire under the provisions of this Section 5.4, except that all
of Buyer’s indemnity obligations under this Agreement shall continue to apply to
such Real Property. If the Closing Date is within the aforesaid 5‑day period,
then Buyer shall have the right to elect in writing to extend the Close of
Escrow to no later than the next business day following the end of said 5‑day
period so that Buyer may receive the benefit of such 5-day period (or so much so
as Buyer may elect). If no such election is made, and in any event if the damage
does not constitute Material Damage, or an eminent domain or condemnation
proceeding or bona fide written threat does not affect a Material Portion of the
applicable Real Property, then this Agreement shall remain in full force and
effect, and the purchase contemplated herein (less any interest taken by eminent
domain or condemnation) shall be consummated pursuant to the terms of this
Agreement (after deducting all reasonable costs incurred by Seller in defending
such eminent domain or condemnation proceeding prior to the Close of Escrow);
provided, however, that Buyer shall be entitled to receive any condemnation
award or payment, and upon the Close of Escrow, Seller shall assign, transfer
and set over to Buyer all of the right, title and interest of Seller in and to
any awards that have been or that may thereafter be made for such taking, and
Seller shall assign, transfer and set over to Buyer any insurance proceeds that
may thereafter be made for such damage or destruction giving Buyer a credit at
the Close of Escrow for any deductible under such policies. For purposes of this
Section 5.4, the phrase(s) (i) “Material Damage” or “Materially Damaged” means
damage exceeding ten percent (10%) of the Purchase Price allocated to the
applicable Real Property as reasonably determined by Seller, and (ii) “Material
Portion” means any portion of a Real Property that has a “fair market value”
exceeding ten percent (10%) of the Purchase Price allocated to the applicable
Real Property as reasonably determined by Seller.
5.5    Association Notices. From and after the Effective Date, each Seller
hereby agrees to promptly provide the applicable Buyer with copies of any
written notices of default received by such Seller from any association or
declarant under any declaration of covenants, conditions and restrictions
recorded against the Property owned by such Seller.


ACTIVE 31157768v21
‑9‑
 




--------------------------------------------------------------------------------





6.
SELLER’S AND BUYER’S DELIVERIES

6.1    Seller’s Deliveries into Escrow. In accordance with the provisions of the
Closing Escrow Agreement (as such term is defined in Section 9 hereof), each
Seller shall deliver into Escrow (as such term is defined in Section 9 hereof)
to the Escrow Holder the following:
(a)    Deed. A deed (the “Deed”) with respect to the Real Property it owns, in
the form required by the jurisdiction in which the applicable Real Property is
located, executed and acknowledged by the applicable Seller, conveying to the
applicable Buyer such Seller’s title to the applicable Real Property.
(b)    Assignment of Leases and Contracts and Bill of Sale. An Assignment of
Leases and Contracts and Bill of Sale (each, an “Assignment of Leases and
Contracts and Bill of Sale”) with respect to the Real Property it owns, in the
form of Exhibit F attached hereto, executed by the applicable Seller.
(c)    State Law Disclosures. Such disclosures and reports as are required with
respect to each Real Property by applicable state and local law in connection
with the conveyance of such Real Property.
(d)    FIRPTA. A Foreign Investment in Real Property Tax Act affidavit executed
by each Seller substantially in the form of Exhibit G attached hereto.
(e)    Closing Escrow Agreement. The Closing Escrow Agreement, executed by
Seller.
(f)    Owner’s Affidavit. An Owner’s Affidavit with respect to each Real
Property (“Owner’s Affidavit”), in the form of Exhibit I attached hereto,
executed by the applicable Seller, except that Buyer shall have no right to
receive a copy of such Owner’s Affidavit.
(g)    Seller’s Reaffirmation. A certificate of each Seller confirming whether
the representations and warranties made by such Seller in Section 11.1 hereof
continue to be true and correct in all material respects.
(h)    State-Specific Deliveries. If applicable, the state-specific deliveries
(each, a “State-Specific Delivery” and collectively, the “State-Specific
Deliveries”) listed under each Seller’s name on Exhibit E attached hereto.
(i)    Additional Documents. Any additional documents that Escrow Holder or the
Title Company may reasonably require for the proper consummation of the
transaction contemplated by this Agreement.
6.2    Buyer’s Deliveries into Escrow. In accordance with the provisions of the
Closing Escrow Agreement, Buyer shall deliver into Escrow to the Escrow Holder
the following:


ACTIVE 31157768v21
‑10‑
 




--------------------------------------------------------------------------------





(a)    Purchase Price. The Purchase Price, plus or minus applicable prorations,
less the Relevant Amount referenced in Section 3.2 above, deposited by Buyer
with the Escrow Holder in immediate, same day federal funds wired for credit
into the Escrow Holder’s escrow account and deposited in Escrow Holder’s escrow
account.
(b)    Assignment of Leases and Contracts and Bill of Sale. An Assignment of
Leases and Contracts and Bill of Sale with respect to each Property, executed by
the applicable Buyer.
(c)    Closing Escrow Agreement. The Closing Escrow Agreement, executed by the
Buyer.
(d)    State-Specific Deliveries. If applicable, the State-Specific Deliveries
listed under each Buyer’s name on Exhibit E attached hereto.
(e)    State Law Disclosures. Such disclosures and reports as are required by
applicable state and local law in connection with the conveyance of the Real
Property.
(f)    Additional Documents. Any additional documents that Escrow Holder or the
Title Company may reasonably require for the proper consummation of the
transaction contemplated by this Agreement.
6.3    Closing Statements/Escrow Fees; Tenant Notices. Prior to 10:00 a.m.
(Pacific Standard Time) on the Closing Date and as further provided in the
Closing Escrow Agreement, Seller and Buyer shall deposit with the Escrow Holder
executed closing statements consistent with this Agreement in the form required
by the Escrow Holder and, the applicable Seller and Buyer shall execute at the
Close of Escrow, and deliver to each tenant immediately after the Close of
Escrow, tenant notices regarding the sale of the applicable Real Property in
substantially the form of Exhibit H attached hereto, or such other form as may
be required by applicable state law.
6.4    Post-Closing Deliveries. Immediately after the Close of Escrow, to the
extent in Seller’s possession, each Seller shall deliver to the offices of the
applicable Buyer’s property manager: the original Leases; copies or originals of
all contracts, receipts for deposits, and unpaid bills; all keys, if any, used
in the operation of such Real Property; and, if in such Seller’s possession or
control, any “as‑built” plans and specifications of the Improvements.
7.
CONDITIONS TO BUYER’S AND SELLER’S OBLIGATIONS

7.1    Conditions to Buyer’s Obligations. The Close of Escrow and Buyer’s
obligation to consummate the transaction contemplated by this Agreement are
subject to the satisfaction of the following conditions for Buyer’s benefit (or
Buyer’s waiver thereof, it being agreed that Buyer may waive any or all of such
conditions) on or prior to the Closing Date or on the dates designated below for
the satisfaction of such conditions:
(a)    All of Seller’s representations and warranties contained herein shall be
true and correct in all material respects as of the date of this Agreement and
as of the Closing


ACTIVE 31157768v21
‑11‑
 




--------------------------------------------------------------------------------





Date, subject to any qualifications hereafter made to any of Seller’s
representations as provided for in Section 11.1 hereof;
(b)    As of the Closing Date, Seller shall have performed its respective
obligations hereunder and all deliveries to be made at Close of Escrow by Seller
shall have been tendered;
(c)    There shall exist no actions, suits, arbitrations, claims, attachments,
proceedings, assignments for the benefit of creditors, insolvency, bankruptcy,
reorganization or other proceedings, pending or threatened against Seller that
would materially and adversely affect Seller’s ability to perform its respective
obligations under this Agreement;
(d)    There shall exist no pending or threatened action, suit or proceeding
with respect to Seller before or by any court or administrative agency which
seeks to restrain or prohibit, or to obtain damages or a discovery order with
respect to, this Agreement or the consummation of the transaction contemplated
hereby;
(e)    The Title Company shall have executed the Closing Escrow Agreement and
shall be irrevocably committed to issue, the Title Policy for each Real Property
in accordance with the provisions of Section 4.2.1 herein and the Closing Escrow
Agreement;
(f)    Funds available to Buyer from the initial public offering (the
“Offering”) of units (the “Units”) representing undivided interests in Prime US
REIT (“Buyer S- REIT”), together with funds received by Buyer pursuant to any
Bridge Financing (as defined below), are sufficient to pay the Purchase Price
(less the Relevant Amount referenced in Section 3.2 above) and all closing costs
that are the responsibility of Buyer pursuant to Section 9.2 below; and
(g)    Buyer S-REIT or one (1) of its subsidiaries (direct or indirect) shall
have obtained commitments from one or more commercial lenders in an aggregate
amount equal to no less than the amount needed (collectively, the “Bridge
Financing”) to cover that portion of the Purchase Price (less the Relevant
Amount referenced in Section 3.2 above) that will not be funded from proceeds of
the Offering, which Bridge Financing shall close prior to or concurrently with
the Close of Escrow.
If, notwithstanding the nonsatisfaction of any such condition, Buyer elects to
waive such condition pursuant to Section 9.3 below and the Close of Escrow
occurs, there shall be no liability on the part of Seller for breaches of
representations and warranties of which Buyer had actual knowledge as of the
Close of Escrow.
7.2    Conditions to Seller’s Obligations. The Close of Escrow and Seller’s
obligations to consummate the transaction contemplated by this Agreement are
subject to the satisfaction of the following conditions for Seller’s benefit (or
Seller’s waiver thereof, it being agreed that Seller may waive any or all of
such conditions) on or prior to the Closing Date or the dates designated below
for the satisfaction of such conditions:
(a)    All of Buyer’s representations and warranties contained herein shall be
true and correct in all material respects as of the date of this Agreement and
as of the Closing Date;


ACTIVE 31157768v21
‑12‑
 




--------------------------------------------------------------------------------





(b)    As of the Closing Date, Buyer has performed its obligations hereunder and
all deliveries to be made at Close of Escrow by Buyer shall have been tendered
including, without limitation, the deposit with Escrow Holder of the amounts set
forth in Section 6.2(a) hereof;
(c)    There shall exist no actions, suits, arbitrations, claims, attachments,
proceedings, assignments for the benefit of creditors, insolvency, bankruptcy,
reorganization or other proceedings, pending or threatened against Buyer that
would materially and adversely affect Buyer’s ability to perform its obligations
under this Agreement;
(d)    There shall exist no pending or threatened action, suit or proceeding
with respect to Buyer before or by any court or administrative agency which
seeks to restrain or prohibit, or to obtain damages or a discovery order with
respect to, this Agreement or the consummation of the transaction contemplated
hereby;
(e)    Seller shall have received all consents and approvals from all parties
from whom such consents or approvals are needed, including all consents, if any,
required, under all contracts, covenants and other agreements relating to the
Portfolio;
(f)    The Title Company shall have executed the Closing Escrow Agreement;
(g)    KBS Real Estate Investment Trust III, Inc. (“KBS REIT III”) (the indirect
one hundred percent (100%) owner of each Seller) shall have received board
approval authorizing it to consummate the transactions contemplated hereby; and
(h)    Funds available to Buyer from the Offering, together with the funds
received by Buyer pursuant to the Bridge Financing, are sufficient to pay the
Purchase Price (less the Relevant Amount referenced in Section 3.2 above) and
all closing costs that are the responsibility of Buyer pursuant to Section 9.2
below.
7.3    Additional Conditions Precedent to Closing. Between the Effective Date
and the Close of Escrow, as an additional condition precedent to Buyer’s and
Seller’s obligation to consummate the transaction contemplated under this
Agreement, no fact or circumstance shall have arisen (regardless of whether or
not permitted under this Agreement) which would materially adversely affect the
initial public offering (“IPO”) of the Units and/or Buyer S-REIT’s ability to
obtain a listing on the Singapore Exchange Securities Trading Limited. In
addition, as a condition to Buyer's and Seller’s obligation to consummate the
transaction contemplated by this Agreement, Buyer S-REIT shall have received the
eligibility-to-list letter from the SGX approving, among other things, the
listing of, and quotation for Units on the SGX, the final prospectus shall have
been registered in connection with the IPO, the underwriting agreement required
to be entered into in connection with the IPO shall have been entered into and
shall not have been terminated pursuant to its terms. For avoidance of doubt,
the failure of either of the conditions precedent set forth above in this
Section 7.3 shall not be a default by Seller or Buyer under the terms of this
Agreement. In addition, Seller and Buyer acknowledge that Seller and its
affiliates will at no time own Units in Buyer S-REIT in excess of twenty-six
(26%) of the outstanding Units.


ACTIVE 31157768v21
‑13‑
 




--------------------------------------------------------------------------------





7.4    Failure to List on SGX.
(a)    Efforts to List. The Buyer shall use its commercially reasonable efforts
to ensure that the Units will be listed, and the trading of such Units will
commence, on the SGX.
(b)    Failure to List. In the event that the listing described in Section
7.4(a) is not or cannot be fulfilled prior to the Close of Escrow, Buyer and
Seller shall each be entitled to terminate this Agreement by delivering written
notice to the other and Escrow Holder, in which event this Agreement shall
terminate, except for any provisions in this Agreement that expressly survive a
termination of this Agreement.
(c)    Return of Documents and Funds. If this Agreement is terminated under
Section 7.3 or Section 7.4 and any closing documents or funds were delivered
into Escrow with Escrow Holder in anticipation of the Close of Escrow, each of
such documents and funds shall be returned to the party that delivered same, or
as such party may direct.
8.
CLOSE OF ESCROW; POSSESSION

8.1    “Close of Escrow” shall mean and refer to the point in time where the
Escrow Holder is irrevocably authorized by Seller and Buyer to release to Seller
the Purchase Price (less the Relevant Amount referenced in Section 3.2 above)
and other amounts due to Seller, to direct the Title Company to record the
Deeds, and to release the other closing documents to the parties. The Close of
Escrow will automatically occur as of 10:59 p.m. (Pacific Standard Time) on the
Closing Date unless this Agreement and the Escrow is terminated pursuant to an
express termination right hereunder or under the Closing Escrow Agreement. Sole
exclusive possession of the Real Properties, subject only to the Permitted
Exceptions, shall be delivered to Buyer as of the Close of Escrow on the Closing
Date.
9.
ESCROW

9.1    Closing. The escrow (the “Escrow”) for the consummation of this
transaction shall be established with Escrow Holder at the address indicated in
Section 15.1 hereof by the deposit of an original signed copy of this Agreement
with Escrow Holder contemporaneously with the execution hereof. This Agreement
shall constitute both an agreement among Buyer and Seller and escrow
instructions for Escrow Holder. In addition, in connection with the Closing,
each Seller, each Buyer, Escrow Holder and the Title Company shall execute a
Closing Escrow Agreement in the form of Exhibit B attached hereto (the “Closing
Escrow Agreement”), attached to which Closing Escrow Agreement shall be a list
of all final pro forma Title Policies with respect to the Properties (each, a
“Pro Forma Title Policy” and collectively, the “Pro Forma Title Policies”) in
the form of each applicable Title Report. The Closing Escrow Agreement shall
provide that, subject to the satisfaction of each condition set forth in the
applicable Title Report and payment of the title premium and other fees
applicable thereto, the Title Company shall be obligated to issue each Title
Policy to the applicable Buyer in the form of the applicable Pro Forma Title
Policy as soon as practicable after the recording of the applicable Deed. If
Escrow Holder requires separate or additional escrow instructions which it deems
necessary for its protection, Seller and Buyer hereby agree promptly upon
request by Escrow Holder to execute and deliver to Escrow Holder such separate
or additional escrow instructions (the “Additional Instructions”). In the event
of any conflict or inconsistency (i) between this


ACTIVE 31157768v21
‑14‑
 




--------------------------------------------------------------------------------





Agreement, the Closing Escrow Agreement, and the Additional Instructions, this
Agreement and the Closing Escrow Agreement shall prevail and govern, and the
Additional Instructions shall so provide, and (ii) between this Agreement and
the Closing Escrow Agreement, the Closing Escrow Agreement shall prevail and
govern, and the Closing Escrow Agreement shall so provide. The Additional
Instructions shall not modify or amend the provisions of this Agreement or the
Closing Escrow Agreement unless otherwise agreed to in writing by Seller and
Buyer.
On the Closing Date, provided that the conditions set forth in Sections 7.1 and
7.2 hereof have been satisfied or waived in writing by the Party for whose
benefit the condition exists, Escrow Holder shall take the following actions in
the order indicated below, in each case as more particularly set forth in the
Closing Escrow Agreement:
(a)    With respect to all closing documents delivered to Escrow Holder
hereunder, and to the extent necessary, Escrow Holder is authorized to insert
into all blanks requiring the insertion of dates the date of the recordation of
the applicable Deed or such other date as Escrow Holder may be instructed in
writing by Seller and Buyer;
(b)    Deliver to Seller, in cash or current funds, the Purchase Price (less the
Relevant Amount referenced in Section 3.2 above), plus or minus, as the case may
be, the amounts determined in accordance with the provisions of Section 10
hereof, each Buyer’s signed counterparts of the applicable Assignment of Leases
and Contracts and Bill of Sale and conformed copies of the recorded Deeds;
(c)    Record each Deed in the official records of the County in which the
applicable Real Property is located;
(d)    Deliver to Buyer those items referred to in Section 6.1 hereof and a
conformed copy of each recorded Deed;
(e)    Cause the Title Company to issue each Title Policy for each Real Property
in accordance with the provisions of this Agreement and the Closing Escrow
Agreement; and
(f)    Deliver to Seller and Buyer a final closing statement which has been
certified by Escrow Holder to be true and correct.
9.2    Escrow and Title Charges.
(a)    Subject to the provisions of Section 4.1 above, upon the Close of Escrow,
escrow, title charges and other closing costs shall be allocated between Seller
and Buyer in accordance with local custom in the applicable jurisdiction. If
Buyer desires ALTA extended coverage for any Title Policy, Buyer shall pay the
premiums and any additional costs for such coverage (additional to the premiums
for standard coverage) and the cost of any endorsements to such Title Policy, if
required by Buyer. In addition, Buyer shall pay all costs incurred in connection
with Buyer’s updating or recertifying any Existing Surveys or obtaining any
surveys for any Real Property. Except to the extent otherwise specifically
provided herein, all other expenses incurred by Seller and Buyer with respect to
the negotiation, documentation and closing of this transaction shall be borne
and paid by the party incurring same. If the Close of


ACTIVE 31157768v21
‑15‑
 




--------------------------------------------------------------------------------





Escrow does not occur by reason of Buyer’s or Seller’s default under this
Agreement, then all escrow and title charges (including cancellation fees) shall
be borne by the party in default.
9.3    Procedures Upon Failure of Condition. Except as otherwise expressly
provided herein or in the Closing Escrow Agreement, if any condition set forth
in Sections 7.1 or 7.2 hereof is not timely satisfied or waived for a reason
other than the default of Buyer or Seller in the performance of its respective
obligations under this Agreement:
(a)    This Agreement, the Escrow and the respective rights and obligations of
Seller and Buyer hereunder shall terminate (other than the indemnity and
insurance obligations of Buyer set forth in Sections 4.3.1 and 14 hereof and the
confidentiality provisions of Section 4.6 hereof, which shall survive such
termination) at the written election of the party for whose benefit such
condition was imposed, which written election must be made (i) within two (2)
business days after the date such condition was to be satisfied, or (ii) on the
date the Close of Escrow occurs, whichever occurs first;
(b)    Escrow Holder shall promptly return to Buyer all funds of Buyer in its
possession, and to Seller and Buyer all documents deposited by them
respectively, which are then held by Escrow Holder;
(c)    Buyer shall destroy or return to Seller the Property Information and
Buyer shall deliver to Seller all Work Product (as such term is defined in
Section 15.3 hereof) in accordance with the terms and provisions of Section 15.3
below; and
(d)    Any escrow cancellation and title charges shall be borne equally by
Seller and Buyer.
10.
PRORATIONS

If the Purchase Price (less the Relevant Amount referenced in Section 3.2 above)
is received by Seller’s depository bank in time to credit to Seller’s account on
the Closing Date, the day the Close of Escrow occurs shall belong to Buyer and
all prorations hereinafter provided to be made as of the Close of Escrow shall
each be made as of the end of the day before the Closing Date. If the cash
portion of the Purchase Price (less the Relevant Amount referenced in Section
3.2 above) is not so received by Seller’s depository bank on the Closing Date,
then the day the Close of Escrow occurs shall belong to Seller and such
proration shall be made as of the end of the day that is the Closing Date. In
each such proration set forth below, the portion thereof applicable to periods
beginning as of Close of Escrow shall be credited to Buyer or charged to Buyer
as applicable and the portion thereof applicable to periods ending as of Close
of Escrow shall be credited to Seller or charged to Seller as applicable.
10.1    Collected Rent. All rent (including, without limitation, all base rents,
additional rents and retroactive rents, and expressly excluding tenant
reimbursements for Operating Costs, as hereinafter defined) and all other income
(and any applicable state or local tax on rent) (hereinafter collectively
referred to as “Rents”) collected under Leases in effect on the Closing Date
shall be prorated as of the Close of Escrow. Uncollected Rent shall not be
prorated and, to the extent payable for the period prior to the Close of Escrow,
shall remain the property of Seller. Buyer shall apply Rent from tenants that
are collected after the Close of Escrow first to Rents


ACTIVE 31157768v21
‑16‑
 




--------------------------------------------------------------------------------





which were applicable to the month of Closing, second to Rents which are due to
Buyer after the Close of Escrow, and third to Rents which were due to Seller on
or before the Close of Escrow. Any prepaid Rents for the period following the
Closing Date shall be paid over by Seller to Buyer. Buyer will make reasonable
efforts, without suit, to collect any Rents applicable to the period before the
Close of Escrow including, without limitation, sending to tenants bills for the
payment of past due Rents during the first six (6) month period following the
Closing Date. Seller may pursue collection of any Rents that were past due as of
the Closing Date, provided that Seller shall have no right to terminate any
Lease or any tenant’s occupancy under any Lease in connection therewith.
10.2    Operating Costs and Additional Rent Reconciliation. Seller, as landlord
under the Leases, is currently collecting from tenants under the Leases
additional rent to cover taxes, insurance, utilities (to the extent not paid
directly by tenants), common area maintenance and other operating costs and
expenses (collectively, “Operating Costs”) in connection with the ownership,
operation, maintenance and management of the Real Properties. To the extent that
any additional rent (including, without limitation, estimated payments for
Operating Costs) is paid by tenants to the landlord under the Leases based on an
estimated payment basis (monthly, quarterly, or otherwise) for which a future
reconciliation of actual Operating Costs to estimated payments is required to be
performed at the end of a reconciliation period, Buyer and Seller shall make an
adjustment at the Close of Escrow for the applicable reconciliation period (or
periods, if the Leases do not have a common reconciliation period) based on a
comparison of the actual Operating Costs to the estimated payments at the Close
of Escrow. If, as of the Close of Escrow, Seller has received additional rent
payments in excess of the amount that tenants will be required to pay, based on
the actual Operating Costs as of the Close of Escrow, Buyer shall receive a
credit in the amount of such excess. If, as of the Close of Escrow, Seller has
received additional rent payments that are less than the amount that tenants
would be required to pay based on the actual Operating Costs as of the Close of
Escrow, Seller shall receive a credit in the amount of such deficiency;
provided, however, Seller shall not be entitled to the portion, if any, of such
deficiency for which Seller received a credit at the Close of Escrow under
clause (b) of Section 10.3 hereof. Operating Costs that are not payable by
tenants either directly or reimbursable under the Leases shall be prorated
between Seller and Buyer and shall be reasonably estimated by the parties if
final bills are not available. The provisions of this section shall pertain to
Operating Costs incurred for the current calendar year in which the Closing
occurs as well as the calendar year immediately preceding the calendar year in
which the Closing occurs.
10.3    Taxes and Assessments. Real estate taxes and assessments imposed by any
governmental authority (“Taxes”) with respect to the Real Properties for the
relevant tax year in which such Real Property is being sold and that are not yet
due and payable or that have not yet been paid and that are not (and will not
be) reimbursable by tenants under the Leases (or under leases entered into after
the Close of Escrow for vacant space existing at the Close of Escrow) as
Operating Costs shall be prorated as of the Close of Escrow based upon the most
recent ascertainable assessed values and tax rates and based upon the number of
days Buyer and Seller will have owned the applicable Real Property during such
relevant tax year. Seller shall receive a credit for any Taxes paid by Seller
and applicable to (a) any period after the Close of Escrow, and (b) any period
before the Close of Escrow to the extent reimbursable as Operating Costs by
(i) existing tenants under the Leases and not yet received from such tenants, or
(ii) future tenants


ACTIVE 31157768v21
‑17‑
 




--------------------------------------------------------------------------------





that may execute leases covering space in such Real Property that is vacant as
of the Close of Escrow. If, as of the Closing Date, Seller is protesting or has
notified Buyer, in writing, that it has elected to protest any Taxes for any
Real Property, then Buyer agrees that Seller shall have the right (but not the
obligation), after the Closing Date, to continue such protest. In such case, any
Taxes paid by Buyer after the Closing Date with respect to such Real Property
shall be paid under protest and Buyer shall promptly notify Seller of any
payments of Taxes made by Buyer with respect to such Real Property. Buyer
further agrees to cooperate with Seller and execute any documents requested by
Seller in connection with such protest. As to each Real Property, any tax
savings received (“Tax Refunds”) for the relevant tax year under any protest,
whether filed by Seller or Buyer, shall be prorated between the parties based
upon the number of days, if any, Seller and Buyer respectively owned the Real
Property during such relevant tax year; if such protest was filed by a Seller,
any payment of Tax Refunds to Buyer shall be net of any fees and expenses
payable to any third party for processing such protest, including attorneys’
fees. Seller shall have the obligation to refund to any tenants in good standing
as of the date of such Tax Refund, any portion of such Tax Refund paid to Seller
which may be owing to such tenants, which payment shall be paid to Buyer within
fifteen (15) business days of delivery to Seller by Buyer of written
confirmation of such tenants’ entitlement to such Tax Refunds. Buyer shall have
the obligation to refund to tenants in good standing as of the date of such Tax
Refund, any portion of such Tax Refund paid to it which may be owing to such
tenants. Seller and Buyer agree to notify the other in writing of any receipt of
a Tax Refund within fifteen (15) business days of receipt of such Tax Refund. To
the extent either party obtains a Tax Refund, a portion of which is owed to the
other party, the receiving party shall deliver the Tax Refund to the other party
within fifteen (15) business days of its receipt. If Buyer or Seller fail to pay
such amount(s) to the other as and when due, such amount(s) shall bear interest
from the date any such amount is due to Seller or Buyer, as applicable, until
paid at the lesser of (a) twelve percent (12%) per annum and (b) the maximum
amount permitted by law. The obligations set forth herein shall survive the
Close of Escrow and Buyer agrees that, as a condition to the transfer of the any
Property by Buyer, Buyer will cause any transferee to assume the obligations set
forth herein.
10.4    Leasing Commissions, Tenant Improvements and Contracts. At Close of
Escrow, the applicable Buyer shall assume (pursuant to the Assignment of Leases
and Contracts and Bill of Sale for the applicable Property) the obligation to
pay all (a) leasing costs that are due or become due prior to the Closing Date
to the extent that the same arise from a new lease or any Lease amendment,
extension or expansion hereafter entered into by Seller in accordance with the
terms and conditions of this Agreement, and (b) leasing costs that are due after
the Closing Date. Buyer will assume the obligations arising from and after the
Closing Date under the Contracts.
10.5    Tenant Deposits. All tenant security deposits actually received by
Seller (and interest thereon if required by law or contract to be earned
thereon) and not theretofore applied to tenant obligations under the Leases
shall be transferred or credited to Buyer at the Close of Escrow or placed in
escrow if required by law. As of the Close of Escrow, Buyer shall assume
Seller’s obligations related to tenant security deposits that are actually
transferred or credited to Buyer at the Close of Escrow. Solely with respect to
tenant security deposits that are actually transferred or credited to Buyer at
the Close of Escrow, Buyer will indemnify, defend, and hold Seller harmless from
and against all demands and claims made by tenants arising out of the transfer
or disposition of any such security deposits and will reimburse Seller for all
attorneys’


ACTIVE 31157768v21
‑18‑
 




--------------------------------------------------------------------------------





fees incurred or that may be incurred as a result of any such claims or demands
as well as for all loss, expenses, verdicts, judgments, settlements, interest,
costs and other expenses incurred or that may be incurred by Seller as a result
of any such claims or demands by tenants. If any security deposits are in the
form of a letter or credit, Seller’s obligation to deliver or credit such
deposit shall be satisfied by the delivery by Seller of the original letter of
credit to Buyer. Seller shall cooperate with Buyer to transfer any such letters
of credit, including signing any assignment document requested by the issuer and
presented to Seller prior to or after Closing, but expressly excluding any
obligation to draw on any letter of credit for the benefit of Buyer. All costs
of the assignment of any letter of credit shall be paid by Seller without
prejudice to Seller’s right to seek reimbursement from a tenant for such costs
post-closing if permitted under the respective lease. Seller agrees that it
shall not hereafter apply any tenant security deposits to tenant obligations
from and after the Effective Date until the Close of Escrow.
10.6    Utilities and Utility Deposits. Utilities for each Real Property
(excluding utilities for which payment is made directly by tenants), including
water, sewer, electric, and gas, based upon the last reading of meters prior to
the Close of Escrow, shall be prorated. Seller shall be entitled to a credit for
all security deposits held by any of the utility companies providing service to
a Real Property. Seller shall endeavor to obtain meter readings on the day
before the Closing Date, and if such readings are obtained, there shall be no
proration of such items and Seller shall pay at Close of Escrow the bills
therefor for the period to the day preceding the Close of Escrow, and Buyer
shall pay the bills therefor for the period subsequent thereto. If the utility
company will not issue separate bills, Buyer will receive a credit against the
Purchase Price for Seller’s portion and will pay the entire bill prior to
delinquency after Close of Escrow. If Seller has paid utilities in advance in
the ordinary course of business, then Buyer shall be charged its portion of such
payment at Close of Escrow. Buyer shall be responsible for making any security
deposits required by utility companies providing service to a Real Property.
10.7    Owner Deposits. Seller shall receive a credit at the Close of Escrow for
the bonds, deposits, letters of credit, set aside letters or other similar items
that are outstanding with respect to any Real Property that have been provided
by Seller or any of its affiliates to any governmental agency, public utility,
or similar entity as set forth on Schedule 6 attached hereto (collectively,
“Owner Deposits”) to the extent assignable to Buyer. To the extent any Owner
Deposits are not assignable to Buyer, Buyer shall replace such Owner Deposits
and obtain the release of Seller (or its affiliates) from any obligations under
such Owner Deposits. To the extent that any funds are released as a result of
the termination of any Owner Deposits for which Seller did not get a credit,
such funds shall be delivered to Seller immediately upon their receipt.
10.8    Percentage Rents. Percentage rents (“Percentage Rents”) actually
collected for the month in which the Close of Escrow occurs shall be prorated as
of the Closing Date.  Percentage Rents due after the Close of Escrow shall not
be prorated; provided, however, after any Buyer has completed any reconciliation
of actual Percentage Rents payable and estimated Percentage Rents paid by the
subject tenants, and all reconciled amounts have been paid, a reconciliation
shall be made between Seller and Buyer with regard to such Percentage Rents. 
Pursuant to such reconciliation, Seller and Buyer shall be entitled to their
proportionate share of all Percentage Rents paid for the subject fiscal Lease
year used to calculate each tenant’s Percentage Rents (less any out-of-pocket
costs incurred in collecting said amounts, which shall belong to Buyer) based on
the number of days of such fiscal year Seller and Buyer owned the


ACTIVE 31157768v21
‑19‑
 




--------------------------------------------------------------------------------





Property (and adjusted for any amount of Percentage Rent prorated at Closing or
received by Seller or Buyer).  As used in this paragraph, the term “Percentage
Rents” shall not include and shall have deducted from such Percentage Rent
amount any “base” or “minimum” rent component which is payable each month
(regardless of actual sales), which “base” or “minimum” rent component shall be
prorated or otherwise handled in the manner provided in this Agreement.  Buyer
will make reasonable efforts, without suit, to collect all Percentage Rents
payable after the Close of Escrow and relating to the period prior to the Close
of Escrow, and all Percentage Rents which are delinquent as of the Close of
Escrow, including, without limitation, sending to tenants bills for the payment
of the same.  Seller may pursue collection of all Percentage Rents payable after
the Close of Escrow and relating to the period prior to the Close of Escrow and
all Percentage Rents which are delinquent as of the Close of Escrow, provided
that Seller shall have no right to terminate any Lease or any tenant’s occupancy
under any Lease in connection therewith.
10.9    Final Adjustment After Closing. If final prorations cannot be made at
the Close of Escrow for any item being prorated under this Section 10, then,
provided either Buyer or Seller identify any such proration (“Post Closing
Proration”) in writing before the Close of Escrow, Buyer and Seller agree to
allocate such items on a fair and equitable basis as soon as invoices or bills
are available and applicable reconciliation with tenants have been completed,
with final adjustment to be made as soon as reasonably possible after the Close
of Escrow (but in no event later than May 1, 2020, except that adjustments
arising from any tax protest under Section 10.3 or arising from Percentage Rents
under Section 10.8 shall not be subject to such limitation, but shall be made as
soon as reasonably possible), to the effect that income and expenses are
received and paid by the parties on an accrual basis with respect to their
period of ownership. Payments in connection with the final adjustment shall be
due no later than May 1, 2020, except that adjustments arising from any tax
protest under Section 10.3 or arising from Percentage Rents under Section 10.8
shall not be subject to such limitation, but shall be made as soon as reasonably
possible. Seller shall have reasonable access to, and the right to inspect and
audit, Buyer’s books to confirm the final prorations for a period of one (1)
year after the Close of Escrow. Notwithstanding anything to the contrary stated
in this Section 10, except for any reconciliation arising out of a tax protest
under Section 10.3 hereof or arising from Percentage Rents under Section 10.8,
and except for any Post Closing Prorations (which must be determined and paid by
no later than May 1, 2020), all prorations made under this Section 10 shall be
final as of the Close of Escrow and shall not be subject to further adjustment
(whether due to an error or for any other reason) after the Close of Escrow.
11.
SELLER’S REPRESENTATIONS AND WARRANTIES; AS‑IS

11.1    Seller’s Representations and Warranties. In consideration of Buyer’s
entering into this Agreement and as an inducement to Buyer to purchase the
Portfolio from Seller, each Seller makes the following representations and
warranties to Buyer (it being expressly understood and agreed that each of the
representations and warranties set forth below are being made by each Seller, as
to itself and the Property it owns, and no representations and warranties of any
Seller below shall relate to any other Seller or any Property owned by any other
Seller).
(a)    Except for KBS CrossPoint at Valley Forge Trust, which is a Delaware
Statutory Trust, each Seller Party is a limited liability company duly
organized, validly existing,


ACTIVE 31157768v21
‑20‑
 




--------------------------------------------------------------------------------





and in good standing under the laws of the State of Delaware. Subject to KBS
REIT III’s obtaining board approval pursuant to Section 7.2(i) above, each
Seller Party has the legal right, power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby, and subject to
KBS REIT III’s obtaining board approval pursuant to Section 7.2(g) above, the
execution, delivery and performance of this Agreement have been duly authorized
and no other action by Seller is requisite to the valid and binding execution,
delivery and performance of this Agreement, except as otherwise expressly set
forth herein.
(b)    The obligations of each Seller Party under this Agreement constitute its
legal, valid and binding obligations enforceable against it in accordance with
its terms.
(c)    To each Seller’s Actual Knowledge, except as disclosed on Schedule 2
attached hereto, no Seller has received written notice from any governmental
agency in the last twelve (12) months that the Property owned by such Seller or
the current use and operation thereof violate any applicable federal, state or
municipal law, statute, code, ordinance, rule or regulation (including those
relating to environmental matters), except with respect to such violations as
have been fully cured.
(d)    To each Seller's Actual Knowledge, except as disclosed on Schedule 2
attached hereto, it has not received written notice from any governmental agency
of any currently pending condemnation proceedings relating to its Property.
(e)    To each Seller's Actual Knowledge, except as disclosed on Schedule 2
attached hereto, except with respect to slip and fall and similar claims or
matters covered by such Seller’s commercial liability insurance, no such Seller
has received service of process with respect to any litigation that has been
filed and is continuing against such Seller that arises out of the ownership of
the Property and would materially affect its Property or such Seller.
(f)    To each Seller’s Actual Knowledge, except as disclosed on Schedule 2
attached hereto, no Seller has received written notice in the last twelve (12)
months of a violation under any declaration of covenants, conditions and
restrictions, reciprocal easement agreements, or similar instrument recorded
against the Property owned by such Seller, except with respect to such
violations as have been fully cured.
(g)    To each Seller’s Actual Knowledge, such Seller, nor any of its respective
affiliates or constituents (but expressly excluding the shareholders of KBS REIT
III), nor any of their respective brokers or other agents acting in any capacity
in connection with the transactions contemplated by this Agreement is or will be
(i) conducting any business or engaging in any transaction or dealing with any
person appearing on the U.S. Treasury Department’s Office of Foreign Assets
Control (“OFAC”) list of restrictions and prohibited persons (“Prohibited
Person”) (which lists can be accessed at the following web address:
http://www.ustreas.gov/offices/enforcement/ofac/), including the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Prohibited Person; or (ii) dealing in, or otherwise engaging in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224 dated September 24, 2001, relating to “Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism”; or (iii) engaging in or conspiring to engage in
any transaction


ACTIVE 31157768v21
‑21‑
 




--------------------------------------------------------------------------------





that evades or avoids, or has the purpose of evading or avoiding, or attempting
to violate, any of the prohibitions set forth in any U.S. anti-money laundering
law.
(h)    To each Seller’s Actual Knowledge, such Seller has not received written
notice of the existence of any attachments, executions, assignments for the
benefit of creditors, or voluntary or involuntary proceedings in bankruptcy or
under other debtor relief laws contemplated by, pending, or threatened against
such Seller.
For purposes of this Section 11.1, the phrase “To Seller’s Actual Knowledge”
shall mean the actual (and not implied, imputed, or constructive) knowledge of,
as to each Seller, the asset manager for the Real Property owned by such Seller
as reflected in Schedule 4 attached hereto, without any inquiry or
investigation.
The representations and warranties made by each Seller in this Agreement shall
survive the recordation of their respective Deeds for a period of nine (9)
months and any action for a breach of any Seller’s representations or warranties
must be made and filed within said nine (9) month period. If, after the
Effective Date, but before the Close of Escrow, any Seller becomes aware of any
facts or changes in circumstances that would cause any of its representations
and warranties in this Agreement to be untrue at Close of Escrow, such Seller
may notify Buyer in writing of such fact. In such case, or in the event Buyer
obtains information which would cause any of Seller’s representations and
warranties to be untrue at Close of Escrow, Buyer, as its sole and exclusive
remedy, shall have the right to either (i) terminate this Agreement to the
extent that the failure of any such representation or warranty to be true would
have a material adverse impact on the Portfolio, in which case neither Party
shall have any rights or obligations under this Agreement (except for Sections
4.3.1, 15.3 and 15.5 which survive termination of this Agreement); or (ii) to
the extent Buyer is not permitted to terminate this Agreement pursuant to clause
(i) above, accept a qualification to Seller’s representations and warranties as
of the Close of Escrow and complete the purchase and sale of the Portfolio
without any rights to recovery for breach of the unqualified representation and
warranty. Other than as set forth in the immediately preceding sentence, if
Buyer proceeds with the Close of Escrow, Buyer shall be deemed to have expressly
waived any and all remedies for the breach of any representation or warranty of
which Buyer had actual knowledge prior to the Close of Escrow.
11.2    As-Is. As of the Closing Date, Buyer will have:
(a)    examined and inspected the Portfolio and will know and be satisfied with
the physical condition, quality, quantity and state of repair of the Portfolio
in all respects (including, without limitation, the compliance of the Real
Properties with the Americans With Disabilities Act of 1990 Pub.L. 101-336, 104
Stat. 327 (1990), and any comparable local or state laws (collectively, the
“ADA”)) and by consummating this transaction at the Close of Escrow, shall be
deemed to have determined that the same is satisfactory to Buyer;
(b)    reviewed the Property Information and all instruments, records and
documents which Buyer deems appropriate or advisable to review in connection
with this transaction, including, but not by way of limitation, any and all
architectural drawings, plans, specifications, surveys, building and occupancy
permits, and any licenses, leases, contracts, warranties and guarantees relating
to the Real Properties or the business conducted thereon, and Buyer, by
consummating this transaction at the Close of Escrow, shall be deemed to have


ACTIVE 31157768v21
‑22‑
 




--------------------------------------------------------------------------------





determined that the same and the information and data contained therein and
evidenced thereby are satisfactory to Buyer;
(c)    reviewed all applicable laws, ordinances, rules and governmental
regulations (including, but not limited to, those relating to building, zoning
and land use) affecting the development, use, occupancy or enjoyment of the Real
Properties, and Buyer, by consummating this transaction at the Close of Escrow,
shall be deemed to have determined that the same are satisfactory to Buyer; and
(d)    at its own cost and expense, made its own independent investigation
respecting the Portfolio and all other aspects of this transaction, and shall
have relied thereon and on the advice of its consultants in entering into this
Agreement, and Buyer, by consummating this transaction at the Close of Escrow,
shall be deemed to have determined that the same are satisfactory to Buyer.
TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AND EXCEPT FOR SELLER’S
REPRESENTATIONS AND WARRANTIES IN SECTION 11.1 OF THIS AGREEMENT AND ANY
WARRANTIES OF TITLE CONTAINED IN THE DEEDS DELIVERED AT THE CLOSE OF ESCROW
(“SELLER’S WARRANTIES”), THIS SALE IS MADE AND WILL BE MADE WITHOUT
REPRESENTATION, COVENANT, OR WARRANTY OF ANY KIND (WHETHER EXPRESS, IMPLIED, OR,
TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, STATUTORY) BY SELLER. AS A
MATERIAL PART OF THE CONSIDERATION FOR THIS AGREEMENT, BUYER AGREES TO ACCEPT
THE PORTFOLIO ON AN “AS IS” AND “WHERE IS” BASIS, WITH ALL FAULTS, AND WITHOUT
ANY REPRESENTATION OR WARRANTY, ALL OF WHICH SELLER HEREBY DISCLAIMS, EXCEPT FOR
SELLER’S WARRANTIES. EXCEPT FOR SELLER’S WARRANTIES, NO WARRANTY OR
REPRESENTATION IS MADE BY SELLER AS TO FITNESS FOR ANY PARTICULAR PURPOSE,
MERCHANTABILITY, DESIGN, QUALITY, CONDITION, OPERATION OR INCOME, COMPLIANCE
WITH DRAWINGS OR SPECIFICATIONS, ABSENCE OF DEFECTS, ABSENCE OF HAZARDOUS OR
TOXIC SUBSTANCES, ABSENCE OF FAULTS, FLOODING, OR COMPLIANCE WITH LAWS AND
REGULATIONS INCLUDING, WITHOUT LIMITATION, THOSE RELATING TO HEALTH, SAFETY, AND
THE ENVIRONMENT (INCLUDING, WITHOUT LIMITATION, THE ADA (AS DEFINED ABOVE)).
BUYER ACKNOWLEDGES THAT, EXCEPT FOR SELLER’S WARRANTIES, BUYER HAS ENTERED INTO
THIS AGREEMENT WITH THE INTENTION OF MAKING AND RELYING UPON ITS OWN
INVESTIGATION OF THE PHYSICAL, ENVIRONMENTAL, ECONOMIC USE, COMPLIANCE, AND
LEGAL CONDITION OF THE PORTFOLIO AND THAT, EXCEPT FOR SELLER’S WARRANTIES, BUYER
IS NOT NOW RELYING, AND WILL NOT LATER RELY, UPON ANY REPRESENTATIONS AND
WARRANTIES MADE BY SELLER OR ANYONE ACTING OR CLAIMING TO ACT, BY, THROUGH OR
UNDER OR ON SELLER’S BEHALF CONCERNING THE PORTFOLIO. ADDITIONALLY, BUYER AND
SELLER HEREBY AGREE THAT (A) EXCEPT FOR SELLER’S WARRANTIES, BUYER IS TAKING THE
PORTFOLIO “AS IS” WITH ALL LATENT AND PATENT DEFECTS AND THAT EXCEPT FOR
SELLER’S WARRANTIES, THERE IS NO WARRANTY BY SELLER THAT THE PORTFOLIO IS FIT
FOR A PARTICULAR PURPOSE, (B) EXCEPT FOR SELLER’S WARRANTIES, BUYER IS


ACTIVE 31157768v21
‑23‑
 




--------------------------------------------------------------------------------





SOLELY RELYING UPON ITS EXAMINATION OF THE PORTFOLIO, AND (C) BUYER TAKES THE
PORTFOLIO UNDER THIS AGREEMENT UNDER THE EXPRESS UNDERSTANDING THAT THERE ARE NO
EXPRESS OR IMPLIED WARRANTIES (EXCEPT FOR THE LIMITED WARRANTIES OF TITLE SET
FORTH IN THE DEEDS AND SELLER’S WARRANTIES).
WITH RESPECT TO THE FOLLOWING, BUYER FURTHER ACKNOWLEDGES AND AGREES THAT SELLER
SHALL NOT HAVE ANY LIABILITY, OBLIGATION OR RESPONSIBILITY OF ANY KIND AND THAT
SELLER HAS MADE NO REPRESENTATIONS OR WARRANTIES OF ANY KIND:
1.
THE CONTENT OR ACCURACY OF ANY REPORT, STUDY, OPINION OR CONCLUSION OF ANY
SOILS, TOXIC, ENVIRONMENTAL OR OTHER ENGINEER OR OTHER PERSON OR ENTITY WHO HAS
EXAMINED THE PORTFOLIO OR ANY ASPECT THEREOF;

2.
THE CONTENT OR ACCURACY OF ANY OF THE ITEMS (INCLUDING, WITHOUT LIMITATION, THE
PROPERTY INFORMATION) DELIVERED TO BUYER PURSUANT TO BUYER’S REVIEW OF THE
CONDITION OF THE PORTFOLIO;

3.
THE CONTENT OR ACCURACY OF ANY PROJECTION, FINANCIAL OR MARKETING ANALYSIS OR
OTHER INFORMATION GIVEN TO BUYER BY SELLER OR REVIEWED BY BUYER WITH RESPECT TO
THE PORTFOLIO.

BUYER ALSO ACKNOWLEDGES THAT THE REAL PROPERTIES MAY OR MAY NOT CONTAIN ASBESTOS
AND, IF A REAL PROPERTY CONTAINS ASBESTOS, THAT BUYER MAY OR MAY NOT BE REQUIRED
TO REMEDIATE ANY ASBESTOS CONDITION IN ACCORDANCE WITH APPLICABLE LAW.
BUYER IS A SOPHISTICATED REAL ESTATE INVESTOR AND IS, OR WILL BE AS OF THE CLOSE
OF ESCROW, FAMILIAR WITH THE REAL PROPERTIES AND THEIR SUITABILITY FOR BUYER’S
INTENDED USE. THE PROVISIONS OF THIS SECTION 11.2 SHALL SURVIVE INDEFINITELY ANY
CLOSING OR TERMINATION OF THIS AGREEMENT AND SHALL NOT BE MERGED INTO THE
DOCUMENTS EXECUTED AT CLOSE OF ESCROW.
NOTWITHSTANDING ANYTHING STATED TO THE CONTRARY CONTAINED HEREIN, THE PROVISIONS
OF THIS SECTION 11.2 SHALL NOT APPLY TO (a) SELLER’S WARRANTIES, AND (b) ANY
SELLER’S FRAUD.
/s/CJS /s/CJS /s/CJS /s/CJS /s/CJS /s/CJS /s/CJS /s/CJS /s/CJS /s/CJS /s/CJS
BUYER’S INITIALS
ON BEHALF OF
ALL BUYER PARTIES
12.
BUYER’S COVENANTS, REPRESENTATIONS AND WARRANTIES; RELEASE; ERISA;
INDEMNIFICATION



ACTIVE 31157768v21
‑24‑
 




--------------------------------------------------------------------------------





In consideration of Seller entering into this Agreement and as an inducement to
Seller to sell the Portfolio to Buyer, Buyer makes the following covenants,
representations and warranties:
12.1    Buyer’s Representations and Warranties.
(a)    Authority. Each Buyer is a limited liability company organized, validly
existing and in good standing under the laws of the State of Delaware. Each
Buyer has the legal right, power and authority to enter into this Agreement and
to consummate the transactions contemplated hereby, and the execution, delivery
and performance of this Agreement have been duly authorized and no other action
by such Buyer is requisite to the valid and binding execution, delivery and
performance of this Agreement, except as otherwise expressly set forth herein.
There is no agreement to which any Buyer is a party or to each Buyer’s knowledge
binding on such Buyer which is in conflict with this Agreement.
(b)    Executive Order 13224. To the best of each Buyer’s knowledge, neither
such Buyer nor any of its respective affiliates or indirect owners of any Buyer,
nor any of their respective brokers or other agents acting in any capacity in
connection with the transactions contemplated by this Agreement is or will be
(a) conducting any business or engaging in any transaction or dealing with any
person appearing on the OFAC list of restrictions Prohibited Person (which lists
can be accessed at the following web address:
http://www.ustreas.gov/offices/enforcement/ofac/), including the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Prohibited Person; (b) dealing in, or otherwise engaging in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224 dated September 24, 2001, relating to “Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism”; or (c) engaging in or conspiring to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempting to violate, any of the prohibitions set forth in any U.S. anti-money
laundering law.
(c)    Bankruptcy. To the best of each Buyer’s knowledge, such Buyer has not
received written notice of the existence of any attachments, executions,
assignments for the benefit of creditors, or voluntary or involuntary
proceedings in bankruptcy or under other debtor relief laws contemplated by,
pending, or threatened against such Buyer.
12.2    Release. By consummating the transaction contemplated by this Agreement
at the Close of Escrow, each Buyer shall be deemed to have made its own
independent investigation of the Portfolio, the Property Information and the
presence of Hazardous Materials on the Real Properties as each Buyer deems
appropriate. Accordingly, subject to the representations and warranties of
Seller expressly set forth in Section 11.1 hereof, each Buyer, on behalf of
itself and all of its officers, directors, shareholders, employees,
representatives and affiliated entities (collectively, the “Releasors”) hereby
expressly waives and relinquishes any and all rights and remedies Releasors may
now or hereafter have against each Seller, its successors and assigns, partners,
shareholders, officers and/or directors (the “Seller Released Parties”), whether
known or unknown, which may arise from or be related to (a) the physical
condition, quality, quantity and state of repair of any Real Property and the
prior management and operation of the Real Properties, (b) the Property
Information, (c) the Real Properties compliance or lack of compliance with any
federal, state or local laws or regulations, and (d) any


ACTIVE 31157768v21
‑25‑
 




--------------------------------------------------------------------------------





past, present or future presence or existence of Hazardous Materials on, under
or about the Real Properties or with respect to any past, present or future
violation of any rules, regulations or laws, now or hereafter enacted,
regulating or governing the use, handling, storage or disposal of Hazardous
Materials, including, without limitation, (i) any and all rights and remedies
Releasors may now or hereafter have under the Comprehensive Environmental
Response Compensation and Liability Act of 1980 (“CERCLA”), the Superfund
Amendments and Reauthorization Act of 1986, the Resource Conservation and
Recovery Act, and the Toxic Substance Control Act, all as amended, and any
similar state, local or federal environmental law, rule or regulation, and
(ii) any and all claims, whether known or unknown, now or hereafter existing,
with respect to any Real Property under Section 107 of CERCLA (42 U.S.C.A.
§9607). As used herein, the term “Hazardous Material(s)” includes, without
limitation, any hazardous or toxic materials, substances or wastes, such as
(1) any materials, substances or wastes which are toxic, ignitable, corrosive or
reactive and which are regulated by any local governmental authority, or any
agency of the United States government, (2) any other material, substance, or
waste which is defined or regulated as a hazardous material, extremely hazardous
material, hazardous waste or toxic substance pursuant to any laws, rules,
regulations or orders of the United States government, or any local governmental
body, (3) asbestos, (4) petroleum and petroleum based products,
(5) formaldehyde, (6) polychlorinated biphenyls (PCBs), and (7) freon and other
chlorofluorocarbons.
/s/CJS /s/CJS /s/CJS /s/CJS /s/CJS /s/CJS /s/CJS /s/CJS /s/CJS /s/CJS /s/CJS
Buyer’s Initials
on Behalf of
each Buyer:
/s/CJS
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH BUYER, ON BEHALF OF
ITSELF AND THE OTHER RELEASORS, HEREBY ACKNOWLEDGES IT WILL BE ACQUIRING ITS
RESPECTIVE PROPERTY SUBJECT TO ALL RISK AND LIABILITY RESULTING OR ARISING FROM,
OR RELATING TO THE OWNERSHIP, USE, CONDITION, LOCATION, MAINTENANCE, REPAIR, OR
OPERATION OF, THE PORTFOLIO.
THE FOREGOING WAIVERS, RELEASES AND AGREEMENTS BY EACH BUYER, ON BEHALF OF
ITSELF AND THE RELEASORS, SHALL SURVIVE THE CLOSE OF ESCROW AND THE RECORDATION
OF THE DEEDS AND SHALL NOT BE DEEMED MERGED INTO THE DEED UPON ITS RECORDATION.
NOTWITHSTANDING ANYTHING STATED TO THE CONTRARY CONTAINED HEREIN, THE PROVISIONS
OF THIS SECTION 12.2 SHALL NOT APPLY TO, AND EACH BUYER DOES NOT RELEASE EACH
SELLER FROM (a) SELLER’S WARRANTIES, AND (b) ANY SELLER’S FRAUD.
EACH BUYER, ON BEHALF OF ITSELF AND THE OTHER RELEASORS, HEREBY ACKNOWLEDGES
THAT IT HAS READ AND IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE
SECTION 1542 (“SECTION 1542”), WHICH IS SET FORTH BELOW:


ACTIVE 31157768v21
‑26‑
 




--------------------------------------------------------------------------------





“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”
BY INITIALING BELOW, EACH BUYER, ON BEHALF OF ITSELF AND THE OTHER RELEASORS,
HEREBY WAIVES THE PROVISIONS OF SECTION 1542 SOLELY IN CONNECTION WITH THE
MATTERS WHICH ARE THE SUBJECT OF THE FOREGOING WAIVERS AND RELEASES.
Buyer's Initials /s/CJS /s/CJS /s/CJS /s/CJS /s/CJS /s/CJS /s/CJS /s/CJS /s/CJS
/s/CJS /s/CJS
On behalf of each Buyer
12.3    ERISA. Buyer is not purchasing any of the Portfolio with “plan assets”
of an Employee Benefit Plan subject to Title I of the Employee Retirement Income
Security Act of 1974 (as amended from time to time, the “Act,” and together with
any regulation, rule or judicial or administrative case, order, or pronouncement
arising under or connected with the Act, “ERISA”) or of a plan subject to
Section 4975 of the Internal Revenue Code of 1986, as amended (the “Code”).
Buyer shall take all actions reasonably requested by Seller for the purpose of
ensuring, to Seller’s satisfaction, that the transactions contemplated herein
will comply with ERISA and not result in an imposition of an excise tax under
Section 4975 of the Code; such actions shall include, without limitation, the
making of such further representations and warranties as Seller’s counsel
reasonably deems necessary to ensure that neither this Agreement nor any of the
transactions contemplated herein will violate ERISA or result in an imposition
of an excise tax under Section 4975 of the Code. In the event that this
Agreement, or any transaction or other action by Seller in connection herewith,
shall be deemed to violate ERISA or result in an imposition of an excise tax
under Section 4975 of the Code, Seller may immediately terminate this Agreement
(without any liability to Seller) in accordance with, and subject to the terms
and conditions of, Section 9.3 hereof as if such termination arose from a failed
condition under Section 9.3 hereof.
13.
DEFAULT AND DAMAGES

13.1    DEFAULT BY BUYER. BUYER AND SELLER HEREBY ACKNOWLEDGE AND AGREE THAT, IN
THE EVENT THE CLOSE OF ESCROW FAILS TO OCCUR DUE TO A BUYER DEFAULT (ALL OF THE
CONDITIONS TO BUYER’S OBLIGATIONS TO CLOSE HAVING BEEN SATISFIED OR WAIVED),
SELLER WILL SUFFER DAMAGES IN AN AMOUNT WHICH WILL, DUE TO THE SPECIAL NATURE OF
THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT AND THE SPECIAL NATURE OF THE
NEGOTIATIONS WHICH PRECEDED THIS AGREEMENT, BE IMPRACTICAL OR EXTREMELY
DIFFICULT TO ASCERTAIN.  IN ADDITION, BUYER WISHES TO HAVE A LIMITATION PLACED
UPON THE POTENTIAL LIABILITY OF BUYER TO SELLER IN THE EVENT THE CLOSE OF ESCROW
FAILS TO OCCUR DUE TO A BUYER DEFAULT, AND WISHES TO INDUCE SELLER TO WAIVE
OTHER REMEDIES WHICH SELLER MAY HAVE IN THE EVENT OF A BUYER DEFAULT.  BUYER AND
SELLER, AFTER DUE NEGOTIATION, HEREBY


ACTIVE 31157768v21
‑27‑
 




--------------------------------------------------------------------------------





ACKNOWLEDGE AND AGREE THAT THE AMOUNT OF THE REIMBURSABLE EXPENSES REPRESENTS A
REASONABLE ESTIMATE OF THE DAMAGES WHICH SELLER WILL SUSTAIN IN THE EVENT OF
SUCH BUYER DEFAULT.  BUYER AND SELLER HEREBY AGREE THAT, IN THE EVENT THE CLOSE
OF ESCROW FAILS TO OCCUR DUE TO A BUYER DEFAULT (ALL OF THE CONDITIONS TO
BUYER’S OBLIGATIONS TO CLOSE HAVING BEEN SATISFIED OR WAIVED), SELLER MAY
TERMINATE THIS AGREEMENT BY WRITTEN NOTICE TO BUYER AND ESCROW HOLDER AND CANCEL
THE ESCROW, IN WHICH EVENT BUYER SHALL PAY SELLER THE REIMBURSABLE EXPENSES AS
LIQUIDATED DAMAGES.  SUCH RECEIPT OF THE REIMBURSABLE EXPENSES BY SELLER IS
INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER PURSUANT TO SECTIONS 1671,
1676 AND 1677 OF THE CALIFORNIA CIVIL CODE, AND SHALL NOT BE DEEMED TO
CONSTITUTE A FORFEITURE OR PENALTY WITHIN THE MEANING OF SECTION 3275 OR SECTION
3369 OF THE CALIFORNIA CIVIL CODE, OR ANY SIMILAR PROVISION. 
NOTHING IN THIS SECTION 13.1 SHALL (A) PREVENT OR PRECLUDE ANY RECOVERY OF
ATTORNEYS’ FEES OR OTHER COSTS INCURRED BY SELLER PURSUANT TO SECTION 15.5 OR
(B) IMPAIR OR LIMIT THE EFFECTIVENESS OR ENFORCEABILITY OF THE INDEMNIFICATION
OBLIGATIONS OF BUYER CONTAINED IN SECTION 4.3.1 AND SECTION 14 HEREOF. SELLER
AND BUYER ACKNOWLEDGE THAT THEY HAVE READ AND UNDERSTAND THE PROVISIONS OF THIS
SECTION 13.1 AND BY THEIR INITIALS IMMEDIATELY BELOW AGREE TO BE BOUND BY ITS
TERMS.
Seller's Initials on Behalf of
All Seller Parties /s/CJS /s/CJS /s/CJS /s/CJS /s/CJS /s/CJS /s/CJS /s/CJS
/s/CJS /s/CJS /s/CJS
Buyer's Initials on Behalf of
All Buyer Parties /s/CJS /s/CJS /s/CJS /s/CJS /s/CJS /s/CJS /s/CJS /s/CJS /s/CJS
/s/CJS /s/CJS
13.2    Default by Seller. If Seller defaults in its obligations to sell and
convey the Portfolio to Buyer pursuant to this Agreement, Buyer’s sole and
exclusive remedy shall be to elect one of the following: (a) to terminate this
Agreement, or (b) to bring a suit for specific performance provided that any
suit for specific performance must be brought as to the Portfolio within 30 days
of Seller’s default, Buyer’s waiving the right to bring suit at any later date
to the extent permitted by law. This Agreement confers no present right, title
or interest in the Portfolio to Buyer and Buyer agrees not to file a lis pendens
or other similar notice against any Real Property except in connection with, and
after, the proper filing of a suit for specific performance.


ACTIVE 31157768v21
‑28‑
 




--------------------------------------------------------------------------------





14.
NO BROKER

Neither party hereto has had any contact, dealings, negotiations or
consultations regarding the Portfolio, or any communication in connection with
the subject matter of this transaction, through any licensed real estate broker,
representative, employee, agent or other intermediary or other person who can
claim a right to a commission or finder’s fee as a procuring cause of the sale
contemplated herein. In the event that any broker or finder perfects a claim for
a commission or finder’s fee, the Party responsible for the contact or
communication on which the broker or finder perfected such claim shall
indemnify, save harmless and defend the other Party from said claim and all
costs and expenses (including reasonable attorneys’ fees) incurred by the other
party in defending against the same. This section shall survive the termination
of this Agreement and the Close of Escrow without limitation.
15.
MISCELLANEOUS PROVISIONS

15.1    Notices. All written notices or demands of any kind which either party
hereto may be required or may desire to serve on the other in connection with
this Agreement shall be served by personal service, by registered or certified
mail, recognized overnight courier service or facsimile transmission. Any such
notice or demand so to be served by registered or certified mail, recognized
overnight courier service or facsimile transmission shall be delivered with all
applicable delivery charges thereon fully prepaid and addressed to the
applicable party at the address set forth on Schedule 5 attached hereto. Service
of any such notice or demand so made by personal delivery, registered or
certified mail, recognized overnight courier or facsimile transmission shall be
deemed complete on the date of actual delivery as shown by the addressee’s
registry or certification receipt or, as to facsimile transmissions, by “answer
back confirmation” (provided that a copy of such notice or demand is delivered
by any of the other methods provided above within one (1) business day following
receipt of such facsimile transmission), as applicable, or at the expiration of
the third (3rd) business day after the date of dispatch, whichever is earlier in
time. Either party hereto may from time to time, by notice in writing served
upon the other as aforesaid, designate a different mailing address to which or a
different person to whose attention all such notices or demands are thereafter
to be addressed. Counsel for a party may give notice or demand on behalf of such
party, and such notice or demand shall be treated as being sent by such party.
15.2    Assignment; Binding on Successors and Assigns. No Buyer shall assign,
transfer or convey its rights or obligations under this Agreement or with
respect to the Portfolio without the prior written consent of Seller, which
consent Seller may withhold in its sole, absolute and subjective discretion. Any
attempted assignment without the prior written consent of Seller shall be void
and Buyer shall be deemed in default hereunder. Any permitted assignments shall
not relieve the assigning party from its liability under this Agreement. Subject
to the foregoing, and except as provided to the contrary herein, the terms,
covenants, conditions and warranties contained herein and the powers granted
hereby shall inure to the benefit of and bind all parties hereto and their
respective heirs, executors, administrators, successors and assigns, and all
subsequent owners of each Property.
15.3    Work Product. Effective upon and in the event of a termination of this
Agreement for any reason, if requested by Seller in writing, Buyer shall deliver
to Seller copies


ACTIVE 31157768v21
‑29‑
 




--------------------------------------------------------------------------------





of all reports, plans, studies, documents, written information and the like that
were generated by Buyer’s third party consultants (without any representation or
warranty by Buyer as to such documents and at no cost to the Seller), whether
prior to the effective date of this Agreement, or during the period of Escrow in
connection with Buyer’s proposed acquisition, development, use or sale of the
Real Property (collectively, the “Work Product”); provided, however, Buyer shall
not be required to deliver any proprietary or attorney-client privileged Work
Product; provided further, however, all third-party reports relating to the
physical condition of the Property shall specifically be included in the
definition of Work Product and shall not be considered proprietary or subject to
attorney-client, work product or similar privilege. Buyer shall also destroy, or
return in the same condition as delivered to Buyer, all materials and
information (including, without limitation, the Property Information) given to
it by Seller or its consultants during Escrow. Notwithstanding anything stated
to the contrary in this Agreement, Buyer may retain any Work Product or Property
Information (in accordance with the confidentiality obligations provided for
under this Agreement) to the extent required by law, regulation or Buyer’s
internal document retention policies.
15.4    Further Assurances. In addition to the acts and deeds recited herein and
contemplated to be performed, executed or delivered by Seller or Buyer, Seller
and Buyer hereby agree to perform, execute and deliver, or cause to be
performed, executed and delivered, on the Closing Date or thereafter any and all
such further acts, deeds and assurances as Buyer or Seller, as the case may be,
may reasonably require in order to consummate fully the transactions
contemplated hereunder.
15.5    Attorneys’ Fees. If any legal action or any arbitration or other
proceeding is brought or if an attorney is retained for the enforcement of this
Agreement or any portion thereof, or because of any alleged dispute, breach,
default or misrepresentation in connection with any of the provisions of this
Agreement, the prevailing party shall be entitled to recover from the other
reimbursement for the reasonable fees of attorneys and other costs (including
court costs and witness fees) incurred by it, in addition to any other relief to
which it may be entitled. The term “prevailing party” means the party obtaining
substantially the relief sought, whether by compromise, settlement or judgment.
15.6    Survival of Representations, Warranties, Covenants, Obligations and
Agreements. Except as otherwise expressly provided below in this Section 15.6,
none of the representations, warranties, covenants, obligations or agreements
contained in this Agreement shall survive the Close of Escrow or the earlier
termination of this Agreement.
(a)    Notwithstanding the provisions of Section 15.6(a), the indemnification
provisions of each Buyer under Sections 4.3.1 (which shall only survive the
termination of this Agreement for a period of nine (9) months) and 14 (which
shall only survive the termination of this Agreement for a period of nine (9)
months) hereof and the provisions of Sections 4.6, 11.2, 13.2, 15.3, 15.5,
15.17, 15.19, 15.20 and Sections 15.21(a), (b), (d), (e), (f), (k)(i), (k)(ii),
and (k)(iii) hereof (collectively, the “Surviving Termination Obligations”)
shall survive the termination of this Agreement without limitation, and any
claim based upon any breach of a representation or warranty, or a breach of a
covenant, obligation or agreement included in any of the Surviving Termination
Obligations shall be actionable and enforceable at any time after the


ACTIVE 31157768v21
‑30‑
 




--------------------------------------------------------------------------------





date of the termination of this Agreement (or with respect to Sections 4.3.1 and
14, within nine (9) months after the date of the termination of this Agreement).
(b)    Notwithstanding the provisions of Section 15.6(a), the indemnification
provisions of each Buyer under Sections 4.3.1 (which shall only survive the
Close of Escrow for a period of nine (9) months), 14 (which shall only survive
the Close of Escrow for a period of nine (9) months) and 10.5 (which shall only
survive the Close of Escrow for a period of nine (9) months) hereof, the
provisions of Sections 4.6, 10.1, 10.3, 10.4, 10.8, 11.2, 12.1, 12.2, and 12.3
that relate to Buyer and the provisions of Sections 15.5, 15.17, 15.19, 15.20
and Sections 15.21(a), (b), (d), (e), (f), (k)(i), (k)(ii), and (k)(iii) hereof
(collectively, the “Surviving Closing Obligations”) shall survive the Close of
Escrow without limitation, and shall not be merged with the recording of the
Deed, and any claim based upon any breach of a representation or warranty, or a
breach of a covenant, obligation or agreement included in any of the Surviving
Closing Obligations shall be actionable and enforceable at any time after the
Closing (or with respect to Sections 4.3.1, 14 and 10.5, within nine (9) months
after the Closing); provided, however, in no event shall each Buyer’s liability,
if any, with respect to any Surviving Closing Obligations exceed, in the
aggregate, an amount equal to one percent (1%) of the Purchase Price allocated
to such Buyer’s Property, as more particularly set forth in Section 3.1. For
example, the liability of Prime US-Village Center Station II, LLC with respect
to any Surviving Closing Obligation and any Limited Surviving Closing Obligation
for which it has responsibility is limited to one percent (1%) of the amount set
forth in Section 3.1(a) hereof.
(c)    Notwithstanding the provisions of Section 15.6(a), the indemnification
provisions of each Seller under Section 14 hereof and the provisions of
Sections 11.1, 15.21(a)(v), 15.21(k)(v), and 15.21(k)(vi) hereof (collectively,
the “Limited Surviving Closing Obligations”) shall survive the Close of Escrow
and the execution and delivery of the Deed only for a period of nine (9) months
immediately following the Closing (except for Sections 15.21(k)(v) and
15.21(k)(vi), which provisions shall survive the Close of Escrow for the time
periods set forth in such sections, respectively), and any claim based upon any
breach of a representation or warranty, or a breach of a covenant, obligation or
agreement included in any of the Limited Surviving Closing Obligations shall be
actionable and enforceable if and only if notice of such claim is given to the
party which allegedly breached such representation or warranty, or breached such
covenant, obligation or agreement, within nine (9) months after the Closing (or,
with respect to Sections 15.21(k)(v) and 15.21(k)(vi), within the time periods
set forth in such sections); provided, however, in no event shall each Seller’s
liability, if any, with respect to any Limited Surviving Closing Obligations and
any Surviving Closing Obligations exceed, in the aggregate, an amount equal to
one percent (1%) of the Purchase Price allocated to such Seller’s Property, as
more particularly set forth in Section 3.1. For example, the liability of
Village Center Station II Owner, LLC with respect to any Limiting Surviving
Closing Obligations and any Surviving Closing Obligations for which it has
responsibility is limited to one percent (1%) of the amount set forth in Section
3.1(a) hereof.
15.7    Entire Agreement. This Agreement contains the entire agreement and
understanding of the Parties in respect to the subject matter hereof, and the
Parties intend for the literal words of this Agreement to govern and for all
prior negotiations, drafts, and other extrinsic communications, whether oral or
written, to have no significance or evidentiary effect. The parties further
intend that neither this Agreement nor any of its provisions may be changed,


ACTIVE 31157768v21
‑31‑
 




--------------------------------------------------------------------------------





amended, discharged, waived or otherwise modified orally except only by an
instrument in writing duly executed by the Party to be bound thereby. The
Parties hereto fully understand and acknowledge the importance of the foregoing
sentence and are aware that the law may permit subsequent oral modification of a
contract notwithstanding contract language which requires that any such
modification be in writing, but Buyer and Seller fully and expressly intend that
the foregoing requirements as to a writing be strictly adhered to and strictly
interpreted and enforced by any court which may be asked to decide the question.
Each Party hereto acknowledges that this Agreement accurately reflects the
agreements and understandings of the Parties hereto with respect to the subject
matter hereof and hereby waive any claim against the other Party which such
party may now have or may hereafter acquire to the effect that the actual
agreements and understandings of the Parties hereto with respect to the subject
matter hereof may not be accurately set forth in this Agreement.
15.8    Governing Law. This Agreement shall be governed by the laws of the State
of California.
15.9    Counterparts. This Agreement may be executed simultaneously in one or
more counterparts and delivered via facsimile and/or by electronic mail in "PDF"
format, each of which shall be deemed an original but all of which together
shall constitute one and the same instrument.
15.10    Headings; Construction. The various headings of this Agreement are
included for convenience only and shall not affect the meaning or interpretation
of this Agreement or any provision hereof. When the context and construction so
require, all words used in the singular herein shall be deemed to have been used
in the plural and the masculine shall include the feminine and the neuter and
vice versa. The use in this Agreement of the term “including” and related terms
such as “include” shall in all cases mean “without limitation.” All references
to “days” in this Agreement shall be construed to mean calendar days unless
otherwise expressly provided and all references to “business days” shall be
construed to mean days on which national banks are open for business.
15.11    Time of Essence. Seller and Buyer hereby acknowledge and agree that
time is strictly of the essence with respect to each and every term, condition,
obligation and provision hereof and failure to perform timely any of the terms,
conditions, obligations or provisions hereof by either party shall constitute a
material breach of, and non-curable (but waivable) default under this Agreement
by the parties so failing to perform.
15.12    Partial Validity; Severability. If any term or provision of this
Agreement or the application thereof to any person or circumstance shall, to any
extent, be held invalid or unenforceable, the remainder of this Agreement, or
the application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each such term and provision of this Agreement shall be valid and
be enforced to the fullest extent permitted by law.
15.13    No Third Party Beneficiaries. This Agreement is for the sole and
exclusive benefit of the parties hereto and their respective permitted
successors and assigns, and no third party is intended to, or shall have, any
rights hereunder.


ACTIVE 31157768v21
‑32‑
 




--------------------------------------------------------------------------------





15.14    Several Liability and Obligation of Buyer. Notwithstanding anything
stated to the contrary in this Agreement, all obligations and liabilities of
each Buyer under this Agreement shall be several, and not joint, as to Buyer.
For avoidance of doubt, if any Buyer fails to meet its obligations under this
Agreement the recourse of Seller for such failure shall be limited to pursuing
the individual Buyer that failed to meet its obligations and no other Buyer
shall have any liability whatsoever regarding the same.
15.15    Joint Product of Parties. This Agreement is the result of arms-length
negotiations between Seller and Buyer and their respective attorneys.
Accordingly, neither party shall be deemed to be the author of this Agreement
and this Agreement shall not be construed against either party.
15.16    Calculation of Time Periods. Unless otherwise specified, in computing
any period of time described herein, the day of the act or event after which the
designated period of time begins to run is not to be included and the last day
of the period so computed is to be included at, unless such last day is a
Saturday, Sunday or legal holiday for national banks in California, in which
event the period shall run until the end of the next day which is neither a
Saturday, Sunday, or legal holiday. Unless otherwise expressly provided herein,
the last day of any period of time described herein shall be deemed to end at
11:59 p.m. (Pacific Standard Time).
15.17    Procedure for Indemnity. The following provisions govern actions for
indemnity under this Agreement. Promptly after receipt by an indemnitee of
notice of any claim, such indemnitee will, if a claim in respect thereof is to
be made against the indemnitor, deliver to the indemnitor written notice thereof
and the indemnitor shall have the right to participate in and, if the indemnitor
agrees in writing that it will be responsible for any costs, expenses,
judgments, damages, and losses incurred by the indemnitee with respect to such
claim, to assume the defense thereof, with counsel mutually satisfactory to the
parties; provided, however, that an indemnitee shall have the right to retain
its own counsel, with the fees and expenses to be paid by the indemnitor, if the
indemnitee reasonably believes that representation of such indemnitee by the
counsel retained by the indemnitor would be inappropriate due to actual or
potential differing interests between such indemnitee and any other party
represented by such counsel in such proceeding. The failure of indemnitee to
deliver written notice to the indemnitor within a reasonable time after
indemnitee receives notice of any such claim shall relieve such indemnitor of
any liability to the indemnitee under this indemnity only if and to the extent
that such failure is prejudicial to its ability to defend such action, and the
omission so to deliver written notice to the indemnitor will not relieve it of
any liability that it may have to any indemnitee other than under this
indemnity. If an indemnitee settles a claim without the prior written consent of
the indemnitor, then the indemnitor shall be released from liability with
respect to such claim unless the indemnitor has unreasonably withheld such
consent.
15.18    Waiver of Jury Trial. To the extent permitted by applicable law, the
Parties hereby waive any right to trial by jury in any legal proceeding arising
out of or relating to this Agreement or the transactions contemplated hereby.
15.19    No Personal Liability. Notwithstanding anything stated to the contrary
herein, prior to the Close of Escrow each Seller’s liability under this
Agreement shall be limited to such


ACTIVE 31157768v21
‑33‑
 




--------------------------------------------------------------------------------





Seller’s interest in the Property it owns and no Seller’s constituent partners
and/or members (direct or indirect), no Seller’s asset manager, nor any Seller’s
directors, trustees, employees or agents (direct or indirect) shall have any
personal liability hereunder.
15.20    Several Liability of Seller. All obligations and liabilities of each
Seller under this Agreement shall be several, and not joint, as to Seller. For
avoidance of doubt, if any Seller fails to meet its obligations under this
Agreement the recourse of Buyer for such failure shall be limited to pursuing
the individual Seller that failed to meet its obligations and no other Seller
shall have any liability whatsoever regarding the same.
15.21    State-Specific Provisions.
(a)    California Provisions.
(i)    Natural Hazard Disclosure. Buyer acknowledges that Seller has
commissioned Escrow Holder or its affiliate to prepare a natural hazard
disclosure statement for each Property located in California (the “Natural
Hazard Disclosure”), including the matters required by Article 1.7 of the
California Civil Code (currently Section 1103 through 1103.15).  Buyer
acknowledges that this transaction is not subject to such Article 1.7, but that,
nevertheless, the Natural Hazard Disclosure shall serve to satisfy any and all
disclosure requirements relating to the matters referenced in the Natural Hazard
Disclosure.  Seller does not warrant or represent either the accuracy or
completeness of the information in the Natural Hazard Disclosure, and Buyer
shall use same merely as a part in its overall investigation of the Portfolio.
(ii)    Waiver of CC Section 1662. Seller and Buyer each expressly waive the
provisions of California Civil Code Section 1662 and hereby agree that the
provisions of Section 5.4 hereof shall govern their obligations in the event of
damage or destruction to any Real Property located in California or condemnation
of all or any part of any Real Property located in California.
(iii)    Environmental Disclosure. Each Buyer acknowledges and agrees that
Seller has indicated that the sole inquiry and investigation that Seller has
conducted in connection with the environmental condition of each Real Property
located in California is to obtain the environmental report(s) made available to
Buyer as part of the Property Information, and that, for all purposes, including
California Health and Safety Code Section 25359.7, each Seller has acted
reasonably in solely relying upon said inquiry and investigation. Buyer further
acknowledges and agrees that Seller’s making available to Buyer any
environmental report(s) as part of the Property Information shall constitute
notice to Buyer of any environmental condition disclosed therein, which shall be
deemed to satisfy the notice requirements under California Health and Safety
Code Section 25359.7.
(iv)    Permitted Exceptions. With respect to any Property located in
California, the Permitted Exceptions shall also mean and include the lien of
supplemental taxes assessed pursuant to Chapter 3.5 commencing with Section 75
of the California Revenue and Taxation Code.
(v)    Contracts. It is acknowledged and agreed that Seller has no authority to
award the Contracts with respect to the Property located in California on or
after the


ACTIVE 31157768v21
‑34‑
 




--------------------------------------------------------------------------------





Closing. At least fifteen (15) days before the Closing Date, Buyer shall notify
the Seller of the Property located in California in writing whether a “successor
service contract” (as that term is defined in Section 1060 of the California
Labor Code (the “Labor Code”)) for janitorial and/or building maintenance
services has been or will be awarded in place of the Contacts for the Property
located in California, and, if so, shall identify the name and address of the
applicable successor contractors, and Seller shall promptly furnish such
information to each of the vendors to such Contracts. If Buyer fails to provide
written notice in accordance with the immediately preceding sentence, Seller
shall use commercially reasonable efforts to cause its applicable vendors to
such Contracts to provide to Buyer at least five (5) days prior to the Closing a
list of all “employees” (as that term is defined in Section 1060 of the Labor
Code), which includes the name, date of hire, and job classification for each
such employee covered by such Contracts at the time of its termination with
respect to such Property, and Buyer hereby assumes responsibility for providing
such list to its successor contractor(s). The provisions of this Section
15.21(a)(v) shall survive the Closing.
(vi)    Disclosure of California Civil Code Section 1101.5. In accordance with
the requirements of California Civil Code Section 1101.5(e), Seller hereby
discloses the following: (1) California Civil Code Section 1101.5(a) provides as
follows: “On or before January 1, 2019, all noncompliant plumbing fixtures in
any multifamily residential real property and in any commercial real property
shall be replaced with water-conserving plumbing fixtures”; and (2) to Seller’s
Actual Knowledge, the Property located in California does not have any such
noncompliant plumbing fixtures.
(b)    Colorado Provisions.
(i)    Special Taxing District Disclosure – CRS 38-35.7-101. SPECIAL TAXING
DISTRICTS MAY BE SUBJECT TO GENERAL OBLIGATION INDEBTEDNESS THAT IS PAID BY
REVENUES PRODUCED FROM ANNUAL TAX LEVIES ON THE TAXABLE PROPERTY WITHIN SUCH
DISTRICTS. PROPERTY OWNERS IN SUCH DISTRICTS MAY BE PLACED AT RISK FOR INCREASED
MILL LEVIES AND TAX TO SUPPORT THE SERVICING OF SUCH DEBT WHERE CIRCUMSTANCES
ARISE RESULTING IN THE INABILITY OF SUCH A DISTRICT TO DISCHARGE SUCH
INDEBTEDNESS WITHOUT SUCH AN INCREASE IN MILL LEVIES. BUYER SHOULD INVESTIGATE
THE SPECIAL TAXING DISTRICTS IN WHICH ANY PROPERTY LOCATED IN COLORADO IS
LOCATED BY CONTACTING THE COUNTY TREASURER, BY REVIEWING THE CERTIFICATE OF
TAXES DUE FOR SUCH PROPERTY, AND BY OBTAINING FURTHER INFORMATION FROM THE BOARD
OF COUNTY COMMISSIONERS, THE COUNTY CLERK AND RECORDER, OR THE COUNTY ASSESSOR.
(ii)    Community Interest Community – CRS 38-35.7-102. IF ANY PROPERTY LOCATED
IN COLORADO IS LOCATED WITHIN A COMMON INTEREST COMMUNITY AND IS SUBJECT TO THE
DECLARATION FOR SUCH COMMUNITY, THE OWNER OF THE PROPERTY WILL BE REQUIRED TO BE
A MEMBER OF THE OWNER’S ASSOCIATION FOR THE COMMUNITY AND WILL BE SUBJECT TO THE
BYLAWS AND RULES AND REGULATIONS OF THE ASSOCIATION. THE DECLARATION, BYLAWS,
AND RULES AND REGULATIONS WILL IMPOSE


ACTIVE 31157768v21
‑35‑
 




--------------------------------------------------------------------------------





FINANCIAL OBLIGATIONS UPON THE OWNER OF SUCH PROPERTY, INCLUDING AN OBLIGATION
TO PAY ASSESSMENTS OF THE ASSOCIATION. IF THE OWNER DOES NOT PAY THESE
ASSESSMENTS, THE ASSOCIATION COULD PLACE A LIEN ON SUCH PROPERTY AND POSSIBLY
SELL IT TO PAY THE DEBT. THE DECLARATION, BYLAWS, AND RULES AND REGULATIONS OF
THE COMMUNITY MAY PROHIBIT THE OWNER FROM MAKING CHANGES TO SUCH PROPERTY
WITHOUT AN ARCHITECTURAL REVIEW BY THE ASSOCIATION (OR A COMMITTEE OF THE
ASSOCIATION) AND THE APPROVAL OF THE ASSOCIATION. BUYERS OF PROPERTY LOCATED
WITHIN THE COMMON INTEREST COMMUNITY SHOULD INVESTIGATE THE FINANCIAL
OBLIGATIONS OF MEMBERS OF THE ASSOCIATION. BUYERS SHOULD CAREFULLY READ THE
DECLARATION FOR THE COMMUNITY AND THE BYLAWS AND RULES AND REGULATIONS OF THE
ASSOCIATION.
(c)    Georgia Provisions.
(i)    Attorneys’ Fees. Any attorneys’ fees and costs paid by either the Seller
of any Property located in Georgia, or the Buyer that is acquiring any Property
in Georgia in accordance with Section 15.5 of this Agreement, shall be paid
without regard to the provisions of O.C.G.A. Section 13-1-11.
(d)    Texas Provisions.
(i)    Waiver of Texas Deceptive Trade Practices. To the extent applicable and
permitted by law (and without admitting such applicability), each Buyer that
owns a Property in Texas, as a material inducement to Seller to enter into this
Agreement and the transactions contemplated herein, hereby waives the provisions
of the Texas Deceptive Trade Practices-Consumer Protection Act, Chapter 17,
Subchapter E, Sections 17.41 through 17.63, inclusive, as well as the right to
assert a claim under Chapter 27 of the Texas Business and Commerce Code or under
any other similar statute or enactment. As a further material inducement to
Seller to enter into this Agreement and the transactions contemplated herein,
each Buyer that owns a Property in Texas represents and warrants to Seller that
such Buyer is acquiring its Property for commercial or business use, has
knowledge and experience in financial and business matters that enable such
Buyer to evaluate the merits and risks of the transaction herein contemplated,
has bargained for and obtained a purchase price and other terms under this
Agreement which make the acceptance of a contract which substantially limits its
recourse against such Seller acceptable, and has been and will continue to be
represented by counsel in connection with the transaction contemplated herein.
(ii)    Deed Restriction Notice. If there are any deed restrictions or other
covenants that affect any Property located in Texas, then Seller shall prepare
and give to Buyer written notice of such deed restrictions in a form reasonably
acceptable to Seller and the Title Company.
(iii)     Water Code Notice. In the event that any Property located in Texas is
located in a district created under Title 4 of the Texas Water Code (General Law
Districts) or by a special Act of the legislature that is providing or proposing
to provide, as the district's principal function, water, sanitary sewer,
drainage, and flood control or protection facilities or services, or any of
these facilities or services that have been financed or are proposed to be
financed with bonds of the district payable in whole or part from taxes of the
district, or by


ACTIVE 31157768v21
‑36‑
 




--------------------------------------------------------------------------------





imposition of a standby fee, if any, to household or commercial users, other
than agricultural, irrigation, or industrial users, and which district includes
less than all the territory in at least one county and which, if located within
the corporate area of a city, includes less than 75 percent of the incorporated
area of the city or which is located outside the corporate area of a city in
whole or in substantial part, and is subject to the requirements of Section
49.452 of the Texas Water Code, then Seller shall prepare and give to Buyer the
written notice that is required by Section 49.452 of the Texas Water Code.
(iv)    Notice to Buyer. The Texas Real Estate License Act requires that Seller
notify each Buyer that will be acquiring Property located in Texas that such
Buyer should either (i) have an attorney examine an abstract of title to each
Property located in Texas, or (ii) obtain a title insurance policy covering each
Property located in Texas. Notice to that effect is, therefore, hereby given to
and acknowledged by such Buyer.
(e)    Maryland Provisions. The Buyer that will own Property in Montgomery
County, Maryland, acknowledges that the following disclosures are hereby made
with respect to the Property located in Montgomery County, Maryland (the
“Montgomery County Project”) pursuant to applicable law in Montgomery County,
Maryland:
(i)    Master Plan. Pursuant to Chapter 40 of the Montgomery County Code, Seller
hereby apprises such Buyer of such Buyer’s right to review the applicable master
plan and the municipal land use plan and any adopted amendments and any approved
official maps showing planned land uses, roads and highways, and parks and other
public facilities affecting the Montgomery County Project contained in any such
plan prior to the execution of this Agreement. Seller hereby informs such Buyer
that the applicable plan or general plan for Montgomery County, Maryland, is
available at the Maryland National Capital Park and Planning Commission.
By initialing below, such Buyer acknowledges that (a) Seller has offered such
Buyer the opportunity to review the applicable master plan and municipal land
use plan and any adopted amendments to such plans, (b) Seller has informed such
Buyer that amendments affecting the plan may be pending before the planning
board or the county council or a municipal planning body, (c) such Buyer has
reviewed said applicable plans and adopted amendments prior to executing this
Agreement or does hereby waive such Buyer’s right to do so and (d) such Buyer
understands that to stay informed of future changes in county and municipal land
use plans, such Buyer should consult the planning board and the appropriate
municipal planning body.
Buyer Initials: /s/CJS /s/CJS /s/CJS /s/CJS /s/CJS /s/CJS /s/CJS /s/CJS /s/CJS
/s/CJS /s/CJS
(ii)    Water and Sewer Service. By initialing below, such Buyer acknowledges
that Seller has informed such Buyer that Seller does not know (a) whether the
Montgomery County Project is connected to, or has been approved for connection
to, a public water and sewer system, (b) if the Montgomery County Project is not
connected to a public water and sewer system, (i) the source, if any, of potable
water for any Montgomery County Project, and (ii) whether an individual sewage
disposal system has been constructed on the Montgomery


ACTIVE 31157768v21
‑37‑
 




--------------------------------------------------------------------------------





County Project or approved or disapproved for construction, and (c)(i) the water
and sewer service area category or categories that currently apply to the
Montgomery County Project, and a brief explanation of how each category affects
the availability of water and sewer service, (ii) any recommendations in the
applicable master plan regarding water and sewer service for the Montgomery
County Project, and (iii) the status of any pending water and sewer
comprehensive plan amendments or service area category changes that would apply
to each Montgomery County Project.
Buyer Initials: /s/CJS /s/CJS /s/CJS /s/CJS /s/CJS /s/CJS /s/CJS /s/CJS /s/CJS
/s/CJS /s/CJS
(f)    Utah Provisions. None.
(g)    Virginia Provisions. None.
(h)    Missouri Provisions. None.
(i)    Kansas Provisions. None.
(j)    Pennsylvania Provisions.
(i)    The Buyer that is acquiring Property in Pennsylvania hereby acknowledges
and understands that access to a public road or street for its Property in
Pennsylvania may require issuance of a highway occupancy permit from the
Pennsylvania Department of Transportation.
(ii)    A “Real Estate Recovery Fund” exists to reimburse any person who has
obtained a final civil judgment against a Pennsylvania real estate licensee
owing to fraud, misrepresentation, or deceit in a real estate transaction and
who has been unable to collect the judgment after exhausting all legal and
equitable remedies. For complete details about said Real Estate Recovery Fund,
call 717-783-3568.
(iii)    By signing this Agreement, the parties acknowledge receipt of the
agency disclosure located at
http://mlhdocs.com/legal/agencydisclosures/Ten-X/Pennsylvania.pdf.
(iv)    Section 11.1 of this Agreement is hereby supplemented by adding the
representations set forth below, which representations are hereby made by only
the Seller of the Property located in Pennsylvania:
(a)
Bulk Sales/Taxes. All Pennsylvania state tax returns required to have been filed
by such Seller have been filed or will be filed by the Closing Date, and all
Pennsylvania state taxes for the Property located in Pennsylvania shown as due
on such returns, including without limitation, income taxes, sales and use
taxes, unemployment compensation contributions and employer withholding taxes,
if any, payable by such Seller, and interest and penalties thereon accrued on or
before the Closing Date, have been paid, or will be paid by the Closing Date.



ACTIVE 31157768v21
‑38‑
 




--------------------------------------------------------------------------------





(b)
Sewage Facilities Notice. Under the terms of the Pennsylvania Sewage Facilities
Act of January 24, 1966, No. 537, P.L. 1535 as amended, the Seller of the
Property located in Pennsylvania represents that a community sewage system
currently exists and is available to the Property located in Pennsylvania.

(v)    No less than ten (10) days prior to the Closing Date, the Seller of the
Property located in Pennsylvania hereby agrees to file an Application for Tax
Clearance Certificate (Form Rev-181) (the “Tax Clearance Certificate”) with the
Pennsylvania Department of Revenue and to provide evidence of such filing to the
Buyer that is acquiring the Property located in Pennsylvania. Such Seller hereby
agrees to provide a copy of the Tax Clearance Certificate to such Buyer as soon
as it is obtained. The provisions of this Paragraph 15.21(k)(v) shall survive
the Closing until the earlier to occur of (a) one (1) year or for such longer
period to the extent that there remains a claim asserted by such Buyer against
such Seller for a breach of such Seller’s representation referenced in Section
15.21(k)(iv)(a) above, and (b) such Seller’s delivery to such Buyer of a
clearance certificate issued by the Pennsylvania Department of Revenue.
(vi)    The Seller of the Property located in Pennsylvania agrees to indemnify,
defend and hold harmless the Buyer that is acquiring the Property located in
Pennsylvania from and against any and all actual losses, liabilities, damages,
demands, claims, actions, judgments, causes of action, assessments, penalties
(including, without limitation, any failure of the Bulk Sales Payments (as
hereinafter defined), if any, to be timely made), payments and reasonable costs
and expenses incurred by such Buyer (including reasonable attorneys’ fees and
court costs) arising out of or in connection with any Bulk Sales Payments,
including, without limitation, actual losses, liabilities and damages, arising
out such Seller’s failure to timely obtain the Tax Clearance Certificate
(collectively, the “Bulk Sale Indemnified Losses”). For purposes hereof, “Bulk
Sales Payments” shall mean all amounts, if any, which may be payable by such
Buyer to the Commonwealth of Pennsylvania and/or the Pennsylvania Department of
Revenue pursuant to 43 P.S. Section 788.3 and 72 P.S. Sections 1403, 7240 and/or
7321.1 of the Pennsylvania Statutes, or any underlying Pennsylvania tax statutes
or regulations, that accrued on or before the Closing Date, arising from the
failure by such Seller to file tax returns and/or to pay all of the taxes
assessed or claimed against such Seller by the Commonwealth of Pennsylvania,
including without limitation franchise taxes, income taxes, sales and use taxes,
unemployment compensation contributions and withholding taxes payable in respect
of employees, and interest and penalties thereon, through and until the Closing
Date in connection with such Seller’s sale of the Property located in
Pennsylvania. Notwithstanding anything stated to the contrary in this Section
15.21(k)(vi), such Buyer shall have no right to enforce the indemnity provided
for in this Section 15.21(k)(vi) and pursue any Bulk Sale Indemnified Losses
until, and unless, as to any such Bulk Sale Indemnified Losses, any appeal
period has expired with respect to such Seller’s right to appeal the imposition
of any Bulk Sale Payments payable to the Commonwealth of Pennsylvania and/or the
Pennsylvania Department of Revenue; provided, however, notwithstanding the
foregoing, such Buyer shall have the right to enforce this indemnity to pursue
Bulk Sale Indemnified Losses notwithstanding that any such appeal period may not
have expired (and notwithstanding that such Seller may be appealing the payment
of any Bulk Sale Payments) to the extent demand has been made (and has not been
legally stayed) on such Buyer to pay all or any portion of the Bulk Sale
Payments. The provisions of this Section 15.21(k)(vi) shall survive the Closing
for the period of the earlier to occur of (a) one (1)
 


ACTIVE 31157768v21
‑39‑
 




--------------------------------------------------------------------------------





year, or for such longer period as their remains an unresolved claim that was
asserted by such Buyer against such Seller during such one-year period for any
Bulk Sale Indemnified Losses, and (b) such Seller’s delivery to such Buyer of a
clearance certificate issued by the Pennsylvania Departments of Revenue and
Labor confirming that there are no Bulk Sale Payments due.
15.22    Exhibits. If, as of the Effective Date, any Exhibits or Schedules said
to be attached hereto are missing, Buyer and Seller agree that each party shall
work in good faith with the other to attach such missing Exhibits or Schedules
to a fully executed version of this Agreement within ten (10) days after the
Effective Date, and such attached Exhibits and Schedules shall be deemed to have
been attached hereto as of the Effective Date. If, after the Effective Date, any
Exhibits or Schedules attached hereto are discovered to contain any errors,
Buyer and Seller agree that each party shall work in good faith with the other
to replace such Exhibits or Schedules to correct any such errors, and such
replacement Exhibits or Schedules shall be deemed to have been attached hereto
as of the Effective Date.
15.23    Termination Rights. Notwithstanding anything stated to the contrary in
this Agreement, and except as otherwise provided for in Section 5.4 of this
Agreement for damage and destruction or condemnation/eminent domain, any
termination right provided for in this Agreement, or any remedy provided for
under this Agreement arising from a default under this Agreement, in favor of
either Seller or Buyer, may only be exercised by such party for the entire
Portfolio and not for a Real Property or certain Real Properties less than the
entire Portfolio. For avoidance of doubt, except as otherwise provided for in
Section 5.4 of this Agreement for damage and/or destruction or
condemnation/eminent domain, the Seller shall only be obligated to sell, and the
Buyer shall only be obligated to purchase, the entire Portfolio upon the Close
of Escrow.
15.24    Concurrently with the Close of Escrow Seller shall cause KBS REIT
Properties III, LLC, a Delaware limited liability company (“KBS REIT
Properties”),  to assign to Prime US – Lower Tier, LLC, a Delaware limited
liability company (“Prime US Lower Tier”), and Buyer shall cause Prime US Lower
Tier to assume, all of KBS REIT Properties’ obligations under that certain ISDA
2002 Master Agreement dated December 8, 2014 (the “Swap Agreement”), entered
into by and between KBS REIT Properties and Bank of America, N.A. (“BofA”),
which shall be accomplished through the execution and delivery by KBS REIT
Properties, Prime US Lower Tier and BofA of such documents as may be reasonably
 required by BofA, and, in connection with the same, any amounts paid, or
payable, under the Swap Agreement for the calendar month in which the Close of
Escrow occurs shall be pro-rated between Buyer and Seller.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.
[Signatures on following pages]




ACTIVE 31157768v21
‑40‑
 




--------------------------------------------------------------------------------






"SELLER":
VILLAGE CENTER STATION II OWNER, LLC,
a Delaware limited liability company
By:
KBSIII VILLAGE CENTER STATION II MEMBER, LLC,

a Delaware limited liability company,
its sole member and manager
By:
KBSIII REIT ACQUISITION XXXII, LLC,

a Delaware limited liability company,
its sole member
By:
KBS REIT PROPERTIES III, LLC,

a Delaware limited liability company,
its sole member
By:
KBS LIMITED PARTNERSHIP III,

a Delaware limited partnership,
its sole member
By:
KBS REAL ESTATE INVESTMENT TRUST III, INC.,

a Maryland corporation,
its general partner
By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
Chief Executive Officer


S-1

--------------------------------------------------------------------------------





KBSIII TOWER AT LAKE CAROLYN, LLC,
a Delaware limited liability company
By:
KBSIII REIT ACQUISITION VI, LLC,

a Delaware limited liability company,
its sole member
By:
KBS REIT PROPERTIES III, LLC,

a Delaware limited liability company,
its sole member
By:
KBS LIMITED PARTNERSHIP III,

a Delaware limited partnership,
its sole member
By:
KBS REAL ESTATE INVESTMENT TRUST III, INC.,

a Maryland corporation,
its general partner
By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
Chief Executive Officer


S-2

--------------------------------------------------------------------------------





KBSIII ONE WASHINGTONIAN, LLC,
a Delaware limited liability company
By:
KBSIII REIT ACQUISITION X, LLC,

a Delaware limited liability company,
its sole member
By:
KBS REIT PROPERTIES III, LLC,

a Delaware limited liability company,
its sole member
By:
KBS LIMITED PARTNERSHIP III,

a Delaware limited partnership,
its sole member
By:
KBS REAL ESTATE INVESTMENT TRUST III, INC.,

a Maryland corporation,
its general partner
By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
Chief Executive Officer


S-3

--------------------------------------------------------------------------------





KBSIII 222 MAIN, LLC,
a Delaware limited liability company
By:
KBSIII REIT ACQUISITION XIII, LLC,

a Delaware limited liability company,
its sole member
By:
KBS REIT PROPERTIES III, LLC,

a Delaware limited liability company,
its sole member
By:
KBS LIMITED PARTNERSHIP III,

a Delaware limited partnership,
its sole member
By:
KBS REAL ESTATE INVESTMENT TRUST III, INC.,

a Maryland corporation,
its general partner
By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
Chief Executive Officer


S-4

--------------------------------------------------------------------------------





KBSIII 171 17TH STREET, LLC,
a Delaware limited liability company
By:
KBSIII REIT ACQUISITION XV, LLC,

a Delaware limited liability company,
its sole member
By:
KBS REIT PROPERTIES III, LLC,

a Delaware limited liability company,
its sole member
By:
KBS LIMITED PARTNERSHIP III,

a Delaware limited partnership,
its sole member
By:
KBS REAL ESTATE INVESTMENT TRUST III, INC.,

a Maryland corporation,
its general partner
By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
Chief Executive Officer


S-5

--------------------------------------------------------------------------------





KBSIII RESTON SQUARE, LLC,
a Delaware limited liability company
By:
KBSIII REIT ACQUISITION XVIII, LLC,

a Delaware limited liability company,
its sole member
By:
KBS REIT PROPERTIES III, LLC,

a Delaware limited liability company,
its sole member
By:
KBS LIMITED PARTNERSHIP III,

a Delaware limited partnership,
its sole member
By:
KBS REAL ESTATE INVESTMENT TRUST III, INC.,

a Maryland corporation,
its general partner
By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
Chief Executive Officer


S-6

--------------------------------------------------------------------------------





KBSIII 101 SOUTH HANLEY, LLC,
a Delaware limited liability company
By:
KBSIII REIT ACQUISITION XX, LLC,

a Delaware limited liability company,
its sole member
By:
KBS REIT PROPERTIES III, LLC,

a Delaware limited liability company,
its sole member
By:
KBS LIMITED PARTNERSHIP III,

a Delaware limited partnership,
its sole member
By:
KBS REAL ESTATE INVESTMENT TRUST III, INC.,

a Maryland corporation,
its general partner
By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
Chief Executive Officer


S-7

--------------------------------------------------------------------------------





KBSIII VILLAGE CENTER STATION, LLC,
a Delaware limited liability company
By:
KBSIII REIT ACQUISITION XXIII, LLC,

a Delaware limited liability company,
its sole member
By:
KBS REIT PROPERTIES III, LLC,

a Delaware limited liability company,
its sole member
By:
KBS LIMITED PARTNERSHIP III,

a Delaware limited partnership,
its sole member
By:
KBS REAL ESTATE INVESTMENT TRUST III, INC.,

a Maryland corporation,
its general partner
By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
Chief Executive Officer


S-8

--------------------------------------------------------------------------------





KBSIII PROMENDAGE ONE, LLC,
a Delaware limited liability company
By:
KBSIII PROMENADE ONE MEZZ, LLC,

a Delaware limited liability company,
its sole member
By:
KBSIII PROMENAGE AT EILAN, LLC,

a Delaware limited liability company,
its manager
By:
KBSIII 3003 WASHINGTON MEMBER, LLC,

a Delaware limited liability company,
its manager
By:
KBSIII REIT ACQUISITION XVII, LLC,

a Delaware limited liability company,
its managing member
By:
KBS REIT PROPERTIES III, LLC,

a Delaware limited liability company,
its sole member
By:
KBS LIMITED PARTNERSHIP III,

a Delaware limited partnership,
its sole member
By:
KBS REAL ESTATE INVESTMENT TRUST III, INC.,

a Maryland corporation,
its general partner
By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
Chief Executive Officer


S-9

--------------------------------------------------------------------------------





KBSIII PROMENADE TWO, LLC,
a Delaware limited liability company
By:
KBSIII PROMENADE TWO MEZZ, LLC,

a Delaware limited liability company,
its sole member
By:
KBSIII PROMENADE AT EILAN, LLC,

a Delaware limited liability company,
its manager
By:
KBSIII 3003 WASHINGTON MEMBER, LLC,

a Delaware limited liability company,
its manager
By:
KBSIII REIT ACQUISITION XVII, LLC,

a Delaware limited liability company,
its managing member
By:
KBS REIT PROPERTIES III, LLC,

a Delaware limited liability company,
its sole member
By:
KBS LIMITED PARTNERSHIP III,

a Delaware limited partnership,
its sole member
By:
KBS REAL ESTATE INVESTMENT TRUST III,

INC.,
a Maryland corporation,
its general partner
By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
Chief Executive Officer


S-10

--------------------------------------------------------------------------------





KBSIII CROSSPOINT AT VALLEY FORGE TRUST,
a Delaware Statutory Trust
By:
KBSIII CROSSPOINT AT VALLEY FORGE, LLC,

a Delaware limited liability company,
as Administrative Trustee
By:
KBSIII REIT ACQUISITION XXVI, LLC,

a Delaware limited liability company,
its sole member
By:
KBS REIT PROPERTIES III, LLC,

a Delaware limited liability company,
its sole member
By:
KBS LIMITED PARTNERSHIP III,

a Delaware limited partnership,
its sole member
By:
KBS REAL ESTATE INVESTMENT TRUST III, INC.,

a Maryland corporation,
its general partner
By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
Chief Executive Officer


S-11

--------------------------------------------------------------------------------





KBSIII TOWERS AT EMERYVILLE, LLC,
a Delaware limited liability company
By:
KBSIII REIT ACQUISITION XXI, LLC,

a Delaware limited liability company,
its sole member
By:
KBS REIT PROPERTIES III, LLC,

a Delaware limited liability company,
its sole member
By:
KBS LIMITED PARTNERSHIP III,

a Delaware limited partnership,
its sole member
By:
KBS REAL ESTATE INVESTMENT TRUST III, INC.,

a Maryland corporation,
its general partner
By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
Chief Executive Officer




S-12

--------------------------------------------------------------------------------






"BUYER":
PRIME US-VILLAGE CENTER STATION II, LLC,
a Delaware limited liability company
By:
PRIME US-LOWER TIER, LLC

a Delaware limited liability company,
its sole member and manager
By:
PRIME US-MIDDLE TIER, LLC,

a Delaware limited liability company,
its sole member
By:
PRIME US-UPPER TIER, LLC,

a Delaware limited liability company,
its sole member
By:
PRIME US-SUB REIT, INC.,

a Delaware corporation,
its sole member
By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
President


B-1

--------------------------------------------------------------------------------





PRIME US-TOWER AT LAKE CAROLYN, LLC,
a Delaware limited liability company
By:
PRIME US-LOWER TIER, LLC

a Delaware limited liability company,
its sole member and manager
By:
PRIME US-MIDDLE TIER, LLC,

a Delaware limited liability company,
its sole member
By:
PRIME US-UPPER TIER, LLC,

a Delaware limited liability company,
its sole member
By:
PRIME US-SUB REIT, INC.,

a Delaware corporation,
its sole member
By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
President


B-2

--------------------------------------------------------------------------------





PRIME US-ONE WASHINGTONIAN, LLC,
a Delaware limited liability company
By:
PRIME US-LOWER TIER, LLC

a Delaware limited liability company,
its sole member and manager
By:
PRIME US-MIDDLE TIER, LLC,

a Delaware limited liability company,
its sole member
By:
PRIME US-UPPER TIER, LLC,

a Delaware limited liability company,
its sole member
By:
PRIME US-SUB REIT, INC.,

a Delaware corporation,
its sole member
By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
President


B-3

--------------------------------------------------------------------------------





PRIME US-222 MAIN, LLC,
a Delaware limited liability company
By:
PRIME US-ACQUISITION I, LLC

a Delaware limited liability company,
its sole member and manager
By:
PRIME US PROPERTIES, LLC,

a Delaware limited liability company,
its sole member
By:
PRIME US-MIDDLE TIER, LLC,

a Delaware limited liability company,
its sole member
By:
PRIME US-UPPER TIER, LLC,

a Delaware limited liability company,
its sole member
By:
PRIME US-SUB REIT, INC.,

a Delaware corporation,
its sole member
By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
President


B-4

--------------------------------------------------------------------------------





PRIME US-171 17TH STREET, LLC,
a Delaware limited liability company
By:
PRIME US-LOWER TIER, LLC

a Delaware limited liability company,
its sole member and manager
By:
PRIME US-MIDDLE TIER, LLC,

a Delaware limited liability company,
its sole member
By:
PRIME US-UPPER TIER, LLC,

a Delaware limited liability company,
its sole member
By:
PRIME US-SUB REIT, INC.,

a Delaware corporation,
its sole member
By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
President


B-5

--------------------------------------------------------------------------------





PRIME US-RESTON SQUARE, LLC,
a Delaware limited liability company
By:
PRIME US-LOWER TIER, LLC

a Delaware limited liability company,
its sole member and manager
By:
PRIME US-MIDDLE TIER, LLC,

a Delaware limited liability company,
its sole member
By:
PRIME US-UPPER TIER, LLC,

a Delaware limited liability company,
its sole member
By:
PRIME US-SUB REIT, INC.,

a Delaware corporation,
its sole member
By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
President


B-6

--------------------------------------------------------------------------------





PRIME US-101 SOUTH HANLEY, LLC,
a Delaware limited liability company
By:
PRIME US-LOWER TIER, LLC

a Delaware limited liability company,
its sole member and manager
By:
PRIME US-MIDDLE TIER, LLC,

a Delaware limited liability company,
its sole member
By:
PRIME US-UPPER TIER, LLC,

a Delaware limited liability company,
its sole member
By:
PRIME US-SUB REIT, INC.,

a Delaware corporation,
its sole member
By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
President


B-7

--------------------------------------------------------------------------------





PRIME US-VILLAGE CENTER STATION, LLC,
a Delaware limited liability company
By:
PRIME US-LOWER TIER, LLC

a Delaware limited liability company,
its sole member and manager
By:
PRIME US-MIDDLE TIER, LLC,

a Delaware limited liability company,
its sole member
By:
PRIME US-UPPER TIER, LLC,

a Delaware limited liability company,
its sole member
By:
PRIME US-SUB REIT, INC.,

a Delaware corporation,
its sole member
By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
President


B-8

--------------------------------------------------------------------------------





PRIME US-PROMENADE, LLC,
a Delaware limited liability company
By:
PRIME US-LOWER TIER, LLC

a Delaware limited liability company,
its sole member and manager
By:
PRIME US-MIDDLE TIER, LLC,

a Delaware limited liability company,
its sole member
By:
PRIME US-UPPER TIER, LLC,

a Delaware limited liability company,
its sole member
By:
PRIME US-SUB REIT, INC.,

a Delaware corporation,
its sole member
By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
President


B-9

--------------------------------------------------------------------------------





PRIME US-CROSSPOINT AT VALLEY FORGE, LLC,
a Delaware limited liability company
By:
PRIME US-LOWER TIER, LLC

a Delaware limited liability company,
its sole member and manager
By:
PRIME US-MIDDLE TIER, LLC,

a Delaware limited liability company,
its sole member
By:
PRIME US-UPPER TIER, LLC,

a Delaware limited liability company,
its sole member
By:
PRIME US-SUB REIT, INC.,

a Delaware corporation,
its sole member
By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
President


B-10

--------------------------------------------------------------------------------





PRIME US-TOWER AT EMERYVILLE, LLC,
a Delaware limited liability company
By:
PRIME US-LOWER TIER, LLC

a Delaware limited liability company,
its sole member and manager
By:
PRIME US-MIDDLE TIER, LLC,

a Delaware limited liability company,
its sole member
By:
PRIME US-UPPER TIER, LLC,

a Delaware limited liability company,
its sole member
By:
PRIME US-SUB REIT, INC.,

a Delaware corporation,
its sole member
By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
President




B-11

--------------------------------------------------------------------------------






AGREED TO THIS 27TH
DAY OFR JUNE, 2019,
AS TO PROVISIONS RELATING TO ESCROW HOLDER:


COMMONWEALTH LAND TITLE INSURANCE COMPANY


By /s/Authorized Signatory
Its V.P.






E-1
ACTIVE31157768v21

--------------------------------------------------------------------------------






LIST OF EXHIBITS AND SCHEDULES
EXHIBIT A
—
List of Seller Parties, Buyer Parties and Real Properties
EXHIBIT B
—
Form of Closing Escrow Agreement
EXHIBIT C
—
List of Contracts
EXHIBIT D
—
Intentionally Deleted
EXHIBIT E
—
State-Specific Deliverables
EXHIBIT F
—
Form of Assignment of Leases and Contracts and Bill of Sale
EXHIBIT G
—
Form of FIRPTA Affidavit
EXHIBIT H
—
Form of Tenant Notice
EXHIBIT I
—
Form of Owners Affidavit
SCHEDULE 1
—
List of Title Reports
SCHEDULE 2
—
Disclosures
SCHEDULE 3
—
Form of California Natural Hazard Disclosure Statement
SCHEDULE 4
—
Schedule of Asset Managers
SCHEDULE 5
—
Notice Address of the Parties
SCHEDULE 6
—
Owner Deposits
SCHEDULE 7
—
Intangible Property





ACTIVE 31157768v21
 
 




--------------------------------------------------------------------------------






EXHIBIT A
List of Seller Parties, Buyer Parties and Real Properties
 
SELLER PARTY
REAL PROPERTY NAME AND ADDRESS
BUYER PARTY
1.    
Village Center Station II Owner, LLC, a Delaware limited liability company






Village Center Station II (Charter Communications)
6350 and 6360 South Fiddlers Green Circle
Greenwood Village, CO 80111
Prime US-Village Center Station II, LLC, a Delaware limited liability company
2.    
KBSIII Tower at Lake Carolyn, LLC, a Delaware limited liability company




Tower At Lake Carolyn (Tower 909)
909 E. Lake Carolyn Parkway,
Irving, TX 75039
Prime US-Tower At Lake Carolyn, LLC, a Delaware limited liability company
3.    
KBSIII One Washingtonian, LLC, a Delaware limited liability company


One Washingtonian
9801 Washingtonian Boulevard
Gaithersburg, MD 20878
Prime US-One Washingtonian, LLC, a Delaware limited liability company
4.    
KBSIII 222 Main, LLC, a Delaware limited liability company


222 Main
222 South Main Street,
Salt Lake City, UT 84101
Prime US-222 Main, LLC, a Delaware limited liability company
5.    
KBSIII 171 17th Street, LLC, a Delaware limited liability company


171 17th Street
171 17th Street NW
Atlanta, GA 30363
Prime US-171 17th Street, LLC, a Delaware limited liability company
6.    
KBSIII Reston Square, LLC, a Delaware limited liability company


Reston Square
11790 Sunrise Valley Drive
Reston, VA 20191
Prime US-Reston Square, LLC, a Delaware limited liability company
7.    
KBSIII 101 South Hanley, LLC, a Delaware limited liability company


101 South Hanley
101 South Hanley
Clayton, MO 63105
Prime US-101 South Hanley, LLC, a Delaware limited liability company
8.    
KBSIII Village Center Station, LLC, a Delaware limited liability company


Village Center Station
6380 South Fiddlers Green Circle
Greenwood Village, CO 80111


Prime US-Village Center Station, LLC, a Delaware limited liability company



 
EXHIBIT A
 
ACTIVE 31157768v21
 
 




--------------------------------------------------------------------------------





9.    
Promenade One
KBSIII Promenade One, LLC, a Delaware limited liability company




Promenade Two
KBSIII Promenade Two, LLC, a Delaware limited liability company


Promenade I & II At Eilan


Promenade One
17806 IH-10 W
San Antonio, Texas 78257


Promenade Two
17802 IH-10 W
San Antonio, Texas 78257


Prime US-Promenade, LLC, a Delaware limited liability company








10.    
KBSIII CrossPoint At Valley Forge Trust, a Delaware Statutory Trust


Crosspoint
550 East Swedesford Road
Wayne, PA 19087


Prime US-CrossPoint At Valley Forge, LLC, a Delaware limited liability company
11.    
KBSIII Towers At Emeryville, LLC, a Delaware limited liability company


Towers At Emeryville – Tower I
1900 Powell Street
Emeryville, CA 94608




Prime US-Tower At Emeryville, LLC, a Delaware limited liability company







 
EXHIBIT A
 
ACTIVE 31157768v21
 
 




--------------------------------------------------------------------------------






EXHIBIT B
Form of Closing Escrow Agreement
(Attached)




 
EXHIBIT B
 
ACTIVE 31157768v21
Page 1
 




--------------------------------------------------------------------------------






CLOSING ESCROW AGREEMENT


THIS CLOSING ESCROW AGREEMENT (this “Agreement”) is made and entered into as of
this __ day of ______________, 2019, by and among those parties identified as
the “Seller Parties” on Exhibit A attached hereto (collectively, “Seller”),
those parties identified as the “Buyer Parties” on Exhibit A attached hereto
(collectively, “Buyer”), COMMONWEALTH LAND TITLE INSURANCE COMPANY, in its
capacity as the "Escrow Holder" under the Purchase Agreement (defined below)
(“Escrow Holder”), and COMMONWEALTH LAND TITLE INSURANCE COMPANY, in its
capacity as "Title Company" under the Purchase Agreement ("Title Company").


RECITALS


A.     Seller and Buyer entered into that certain Portfolio Purchase and Sale
Agreement and Escrow Instructions dated as of ________________, 2019 (the
“Purchase Agreement”) for the purchase and sale of certain properties located
throughout the United States, and more particularly described in the Purchase
Agreement (each a “Real Property” and collectively, the “Real Properties”) and
as set forth next to each applicable Seller Party’s name on Exhibit A attached
hereto. Escrow Holder is the “Escrow Holder” named in the Purchase Agreement.
Title Company is the "Title Company" named in the Purchase Agreement. Any
capitalized terms not otherwise defined herein shall have the meanings assigned
thereto in the Purchase Agreement.


B.     The Purchase Agreement was executed in connection with the offering of
units (“Units”) in Prime US REIT and listing of the Units on the Singapore
Exchange Securities Trading Limited (“SGX”) (the offering and the listing of the
Units are referred to as the “IPO”). The IPO is scheduled to occur at [2:00]
p.m. (Singapore Time) on ___________, __2019 (which is 11:00 p.m. (Pacific
Standard Time) on ___________, 2019) (the “IPO Commencement Time”).


C.    Buyer has advised Seller and Escrow Holder that the Close of Escrow must
occur prior to the IPO Commencement Time. As a result, Seller and Buyer need to
coordinate the Close of Escrow with the IPO and the requirements and timing
thereof, and therefore, desire to establish the specific procedures by which
Buyer and Seller will authorize and complete the Close of Escrow pursuant to the
Purchase Agreement so that the Close of Escrow will occur prior to the IPO
Commencement Time.


D.     Seller and Buyer desire to set forth the terms and conditions upon which
Escrow Holder, as the Escrow Holder under the Purchase Agreement, will be
authorized to proceed with the Close of Escrow, and Title Company, as the Title
Company under the Purchase Agreement, will issue the Title Policies to Buyer,
all as more particularly set forth in the Agreement.


NOW, THEREFORE, in consideration of the mutual promises contained herein and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby covenant and agree as follows:




 
EXHIBIT B
 
ACTIVE 31157768v21
Page 2
 




--------------------------------------------------------------------------------





Recitals. The Recitals above are hereby incorporated as a material part of this
Agreement. This is the Closing Escrow Agreement referred to in the Purchase
Agreement.
2.    Procedure for Delivery and Confirmation of Closing Deliverables.
2.1    Delivery of Closing Documents. Prior to 12:00 p.m. Pacific Standard Time
on ________________, 2019 [The day before the IP Commencement Time] (the
“Closing Document Delivery Deadline”), Seller and Buyer, as applicable, shall
cause to be delivered to Escrow Holder all of the documents listed in Exhibit B
attached hereto (collectively, the “Closing Documents”) to be held in trust by
Escrow Holder pending the Close of Escrow, including without limitation, a deed
(each, a “Deed” and collectively the “Deeds”) with respect to each Real Property
executed and acknowledged by the applicable Seller, which upon the Close of
Escrow will convey to the applicable Buyer good and marketable fee simple title
to the applicable Real Property. Buyer and Seller agree that the Closing
Documents are documents required to be delivered by Seller and/or Buyer, as
applicable, pursuant to Section 6 of the Purchase Agreement.


2.2    Confirmation of Closing Documents. Upon Escrow Holder’s receipt of all of
the fully-executed original Closing Documents, Escrow Holder shall immediately
notify Seller and Buyer in writing by electronic mail (the “Closing Document
Confirmation Notice”). If not all Closing Documents are fully-executed and
delivered prior to the Closing Document Delivery Deadline, Escrow Holder shall
deliver written notice by electronic mail which Closing Documents, if any, are
missing or incomplete (the “Closing Document Deficiency Notice”), which
electronic mail shall itemize what is missing or incomplete. In each case,
Escrow Holder shall deliver a Closing Document Confirmation Notice or a Closing
Document Deficiency Notice, as applicable, by 2:00 p.m. Pacific Standard Time on
_________, 2019. [Insert date of IPO Commencement Time] If Escrow Holder
delivers a Closing Document Deficiency Notice, but subsequently receives all the
Closing Documents, Escrow Holder shall immediately deliver a Closing Document
Confirmation Notice. Escrow Holder’s delivery of the Closing Document
Confirmation Notice shall constitute Escrow Holder’s confirmation that it has
received all Closing Documents, each Closing Document has been executed by the
applicable party(ies) thereto, and all exhibits and schedules to each such
Closing Document, as applicable, have been attached thereof (or that Escrow
Holder has the exhibits and schedules to be attached and has authorization to
attach such exhibits or schedules).
2.3    Execution of Closing Statement. Prior to 10:00 a.m. Pacific Standard Time
on ____________, 2019 [Insert date of IPO Commencement Time] (the “Closing
Statement Delivery Deadline”), Buyer and Seller shall approve and execute a
closing settlement statement (the “Closing Statement”) prepared by Escrow
Holder. Escrow Holder shall also execute the approved Closing Statement. If
Buyer, Seller and Escrow Holder agree to have a closing settlement statement for
each Real Property or a master closing settlement statement with separate or
attached property specific closing settlement statements, each such closing
settlement statement shall constitute one Closing Statement for purposes of this
Agreement.


 
EXHIBIT B
 
ACTIVE 31157768v21
Page 3
 




--------------------------------------------------------------------------------





2.4    Confirmation of Closing Statement. Upon Escrow Holder’s receipt of a
fully-executed Closing Statement, Escrow Holder shall immediately notify Seller
and Buyer in writing by electronic mail (the “Closing Statement Confirmation
Notice”), which electronic mail shall attach a copy of the fully-executed
Closing Statement. If Escrow Holder has not received a fully-executed Closing
Statement prior to the Closing Statement Delivery Deadline, Escrow Holder shall
deliver written notice by electronic mail (the “Closing Statement Deficiency
Notice”). In either case, Escrow Holder shall deliver a Closing Statement
Confirmation Notice or a Closing Statement Deficiency Notice, as applicable, by
11:00 a.m. Pacific Standard Time on ____________, 2019 [Insert date of IPO
Commencement Time]. If Escrow Holder delivers a Closing Statement Deficiency
Notice, but subsequently receives the fully-executed Closing Statement, Escrow
Holder shall immediately deliver a Closing Statement Confirmation Notice.
2.5    Delivery of Closing Funds. Upon receipt of the Closing Statement
Confirmation Notice, Buyer shall initiate one or more wire transfers, or cause
such wire transfer to be initiated, so that the full amount of the closing funds
due from Buyer that are necessary for the Close of Escrow (the “Closing Funds”)
as set forth on the Closing Statement are deposited into a [segregated account]
of Escrow Holder (the “Escrow Account”). Escrow Holder acknowledges that a
portion of the Closing Funds are being advanced on behalf of Buyer by the
lenders listed on the Closing Statement (the "Lenders"). All Closing Funds shall
be delivered by wire transfer in current and immediately available funds. Buyer
and Seller hereby advise Escrow Holder that a portion of the Purchase Price will
not be funded into the Escrow Account because KBS Real Estate Investment Trust
III, Inc. will instead be receiving ___ percent (__%) of the Units (the “KBS
Units”) as of the Close of Escrow in lieu of cash, which will be reflected in
the Closing Statement. As of the date hereof, the estimated amount of the
portion of Purchase Price that will not be funded in cash is approximately
$______________.
2.6    Confirmation of Closing Funds. Upon Escrow Holder’s receipt of all
Closing Funds from or on behalf of Buyer as required for the Close of Escrow
pursuant to Closing Statement, Escrow Holder shall immediately notify Seller and
Buyer in writing by electronic mail (the “Closing Funds Confirmation Notice”).
If Escrow Holder has not received all Closing Funds from or on behalf of Buyer
as required for the Close of Escrow pursuant to Closing Statement by 2:30
Pacific Standard Time on ____________, 2019, [Insert same date inserted in
Section 2.4 above] Escrow Holder shall deliver written notice by electronic mail
(the “Closing Funds Deficiency Notice”). If Escrow Holder delivers a Closing
Funds Deficiency Notice, but subsequently receives all Closing Funds from or on
behalf of Buyer as required for the Close of Escrow pursuant to Closing
Statement, Escrow Holder shall immediately deliver a Closing Statement
Confirmation Notice. Escrow Holder’s delivery of the Closing Funds Confirmation
Notice shall constitute Escrow Holder’s irrevocable confirmation and agreement
that:
2.6.1    Escrow Holder has received all of the Closing Documents, the Closing
Statement, and all Closing Funds as required by this Agreement; and
2.6.2    Escrow Holder is in a position to satisfy all of the conditions and
requirements set forth in this Agreement and any supplemental instruction letter
sent to Escrow Holder by Seller, Buyer, or either party’s counsel.


 
EXHIBIT B
 
ACTIVE 31157768v21
Page 4
 




--------------------------------------------------------------------------------





2.7    Additional Parties May be Copied on Notices. In light of the need to
coordinate the process the Close of Escrow with the IPO, each of Buyer and
Seller shall have the right to request that certain members of their working
teams, including without limitation, representatives of the Lenders and other
parties managing and coordinating the IPO be copied on the notices described in
this Section 2 and Section 3 below; provided that the requesting party made such
request in writing prior to the Closing Document Delivery Deadline and clearly
provides the electronic mail addresses of the parties to be copied in an
electronic format.
2.8    No Release of Closing Deliverables. Escrow Holder shall hold, and shall
not release, any Closing Documents (including specifically the Deeds) and any
Closing Funds (sometimes collectively referred to as the “Closing Deliverables”)
prior to the Close of Escrow or the termination of this Agreement.
3.    Procedure to Authorize the Close of Escrow.
3.1    Seller’s Irrevocable and Unconditional Authorization to Close. Within two
(2) hours of Seller’s receipt of the Closing Fund Confirmation Notice, Seller
shall, provided that all conditions precedent to Seller’s obligation to close
under the Purchase Agreement have been satisfied and/or waived by Seller,
deliver to Escrow Holder and Buyer by electronic mail an irrevocable and
unconditional authorization to proceed with the Close of Escrow as of 1:59 p.m.
(Singapore Time) on __________, 2019 (10:59 p.m. (Pacific Standard Time) on
______________, 2019) [Insert date of IPO Commencement Time] (the “Automatic
Time for the Close of Escrow”) pursuant to the terms of the Purchase Agreement
and this Agreement (“Seller’s Irrevocable Authorization to Close”). The parties
agree that upon delivery of the Seller’s Irrevocable Authorization to Close, no
further action is required from Seller for the Close of Escrow and that Seller’s
authorization to consummate the Close of Escrow is irrevocable and
unconditional.
3.2    Buyer’s Revocable and Conditional Authorization to Close. Within two (2)
hours of Buyer’s receipt of the Closing Fund Confirmation Notice, Buyer shall,
provided all conditions precedent to Buyer’s obligations to close under the
Purchase Agreement have been satisfied and/or waived by Buyer, deliver to Escrow
Holder and Seller by electronic mail an authorization to proceed with the Close
of Escrow as of the Automatic Time for the Close of Escrow pursuant to the terms
of the Purchase Agreement and this Agreement (“Buyer’s Authorization to Close”).
Buyer’s Authorization to Close shall be irrevocable unless:
(1)     Buyer notifies Escrow Holder and Seller by electronic mail prior to
10:30 a.m. (Singapore Time) on ___________, 2019 (7:30 p.m. (Pacific Standard
Time) on __________, 2019 [Insert date of IPO Commencement Time]) that Buyer
does not believe the IPO will be successful (the “Buyer’s Closing Termination
Notice”); or
(2)    Buyer notifies Escrow Holder and Seller by electronic mail prior to
Automatic Time for the Close of Escrow that written notice has been received
from SGX or MAS that the IPO will not be permitted to proceed (the “Regulator’s
Closing Termination Notice”), which electronic mail shall include a copy of the
applicable notice from SGX or MAS.


 
EXHIBIT B
 
ACTIVE 31157768v21
Page 5
 




--------------------------------------------------------------------------------





3.3    Confirmation of Receipt of Closing Authorizations by Escrow Holder.
Within two (2) hours of Escrow Holder’s receipt of the Seller’s Irrevocable
Authorization to Close and the Buyer’s Authorization to Close, Escrow Holder
shall notify Buyer and Seller of same by electronic mail. Thereafter, Escrow
Holder shall be irrevocably authorized by Seller and Buyer to consummate the
Close of Escrow as of the Automatic Time for the Close of Escrow unless Buyer
timely delivers (1) a Buyer’s Closing Termination Notice pursuant to Section
3.2(1) above or (2) a Regulator’s Closing Termination Notice pursuant to Section
3.2(2) above.
3.4    Confirmation of Close of Escrow. If Buyer does not timely deliver (1) a
Buyer’s Closing Termination Notice pursuant to Section 3.2(1) above or (2) a
Regulator’s Closing Termination Notice pursuant to Section 3.2(2) above, then
the Close of Escrow shall automatically and irrevocably occur as of Automatic
Time for the Close of Escrow without the need for any further authorization or
approval of Seller and Buyer (oral or written) at which time (1) the Deeds shall
be deemed to have been delivered to Buyer, (2) the KBS Units shall be deemed to
have been delivered to Seller pursuant to the KBS Unit Transfer Documents (as
defined in Exhibit B attached hereto), (3) and as soon as practicable thereafter
(but not more than fifteen (15) minutes thereafter), Escrow Holder shall notify
Buyer and Seller by electronic mail that the Close of Escrow has occurred.
3.5    Confirmation of Closing Termination. If Buyer timely delivers (1) a
Buyer’s Closing Termination Notice by electronic mail pursuant to Section 3.2(1)
above or (2) a Regulator’s Closing Termination Notice by electronic mail
pursuant to Section 3.2(2) above, then Close of Escrow shall not occur and on
the next business day Escrow Holder shall (i) send by overnight delivery each
original counterpart of the Closing Documents and the Closing Statement to the
parties who delivered (or as such parties may direct in writing, which may
include the direction that Escrow Holder destroy as opposed to return its
original counterparts) and (ii) return the Closing Funds by wire transfer to
Buyer and each of the Lenders in the respective amounts received from each such
entity; provided, however, that Escrow Holder shall have the right to deduct the
portion of Closing Funds contributed by Buyer (but not from Closing Funds from
the Lenders) Escrow Holder’s costs, expenses and fees (but not premiums for
Title Policies) incurred in connection with this escrow. Escrow Holder shall
return the Closing Funds to Buyer and the Lenders pursuant to the wire
instructions set forth on Exhibit D attached hereto.
4.    Release of Deeds and Closing Documents; Delivery of Closing Funds. As soon
as practicable following the Close of Escrow, but no later than 10:00 a.m.
(Pacific Standard Time) on ___________, 2019 [Insert the date that is one (1)
business day after the IPO Commencement Time], Escrow Holder and Title Company
shall take the following actions in the following order:
4.1    With respect to all Closing Documents delivered to Escrow Holder, and to
the extent necessary, Escrow Holder shall insert into all blanks requiring the
insertion of the Close of Escrow the date “___________, 2019” [Insert date that
is the IPO Commencement Time];


 
EXHIBIT B
 
ACTIVE 31157768v21
Page 6
 




--------------------------------------------------------------------------------





4.2    Escrow Holder shall deliver to Seller, by wire transfer in immediately
available funds, the amounts due to Seller in accordance with the Closing
Statement;
4.3    Escrow Holder shall deliver to itself the sums indicated on the Closing
Statement as being due to Escrow Holder for title insurance and escrow costs;
4.4    Escrow Holder shall deliver to other third parties reflected on the
Closing Statement, the amounts reflected as being due such parties on the
Closing Statement pursuant to the instructions provided to you by such parties;
4.5    Title Company shall record each Deed in the official records of the
County in which the applicable Real Property is located;
4.6    Escrow Holder shall deliver the KBS Unit Transfer Documents to Seller;
4.7    Escrow Holder shall deliver to Buyer and Seller each a copy of all of the
Closing Documents and Title Company shall deliver a conformed copy of each
recorded Deed;
4.8    Title Company shall issue the Title Policies for the Real Properties
within five (5) business days after the Close of Escrow.
5.    Irrevocable Agreement to Issue Title Policies. By its execution of this
Agreement, Title Company hereby confirms and agrees it is irrevocably committed
to issue to each Buyer an owner’s policy of title insurance (each a “Title
Insurance Policy” and collectively, the “Title Insurance Policies”) in the form
of the pro forma title policies previously delivered by Title Company to Buyer
and listed in Exhibit C showing only those exceptions and including those
endorsements shown in the pro forma title policies. Each Title Policy shall
insure that each Buyer is the owner of good and marketable fee simple title to
the Real Property that it is acquiring pursuant to the Purchase Agreement,
subject only to the exceptions shown in the applicable pro forma policy.
6.    Nature of Escrow Holder’s Obligations. Escrow Holder shall have no duties
or responsibilities except for those specifically set forth in this Agreement
and the Purchase Agreement, which are ministerial in nature. If in doubt as to
its duties and responsibilities under this Agreement, Escrow Holder may consult
with counsel of its choice (at Escrow Holder's sole expense) and shall be
protected in any action taken or omitted in accordance with the advice of such
counsel.
7.    Conflict with Purchase Agreement. If there is any conflict or
inconsistency between the terms of this Agreement and the Purchase Agreement,
this Agreement shall prevail.
8.    Notices. Except for the notices required to be sent by electronic mail in
Sections 2 and 3 above, all other notices shall be in writing and shall be sent
by electronic mail or nationally recognized overnight courier to the address set
forth below (or such other address as a party may hereafter designate for itself
by notice to the other parties) of the party for whom such notice or
communication is intended:


 
EXHIBIT B
 
ACTIVE 31157768v21
Page 7
 




--------------------------------------------------------------------------------





If to Seller:


c/o KBS Capital Advisors, LLC
800 Newport Center Drive, Suite 700
Newport Beach, CA 92660
Attn: __________________
Phone: (___) _____________
Electronic mail: ___________________


with a copy to: _____________


 
 

If to Buyer:


c/o KBS US Prime Property Management Pte. Ltd.
_______________________________________
_______________________________________
Attn: _________________
Phone: (___) _________________
Electronic mail: __________________
with a copy to:
______________________
______________________




 
 

If to Escrow Holder:

Commonwealth Land Title Insurance Company
4100 Newport Place Drive, Suite 120
Newport Beach, California 92660
Attention: Joy Eaton
Phone: (949) 724-3145
Electronic mail: joyeaton@ltic.com







Any electronic notice shall be deemed given on the day sent. Any notice sent by
nationally recognized overnight courier shall be deemed given one business day
following delivery to the overnight courier. For avoidance of doubt, the notices
required to be given by Escrow Holder, Seller and Buyer pursuant to Sections 2
and 3 above may only be given by electronic mail and any other form of delivery
of any such notices shall not be effective. Specifically, a Buyer’s Closing
Termination Notice and a Regulator’s Closing Termination Notice may only be
delivered by electronic mail and if either of such termination notices are sent
to Escrow Holder in an alternative manner (such as by facsimile or overnight
delivery) and not electronic mail, Escrow Holder shall not be authorized to
accept or follow such termination notice and shall have no liability for
consummating the Close of Escrow notwithstanding such improperly delivered
termination notice.


9.    Attorneys’ Fees. Each party shall be responsible for its own legal fees in
preparing and reviewing this Agreement. If there is any legal action or
proceeding between the parties arising from or based upon this Agreement, the
unsuccessful party to such action or proceeding shall pay to the prevailing
party all costs and expenses, including reasonable attorneys' fees and
disbursements incurred by the prevailing party in such action or proceeding


 
EXHIBIT B
 
ACTIVE 31157768v21
Page 8
 




--------------------------------------------------------------------------------





and in any appeal in connection therewith, and such costs, expenses, attorneys'
fees and disbursements shall be included in and as part of such judgment.
10.    Further Assurances. The parties shall execute and deliver such further
documents or instruments and take such additional actions as may be reasonably
necessary or appropriate to accomplish or further the purposes of this
Agreement, provided, however, that no such documents or instruments shall
increase either party’s obligations or liabilities under this Agreement. Such
documents or instruments shall be on customary forms and contain customary and
reasonable terms and conditions.
11.    Miscellaneous.
11.1    This Agreement shall be binding upon the parties and their respective
successors and assigns.
11.2    If any provision of this Agreement shall be determined by a court to be
invalid or unenforceable for any reason, such invalid or unenforceable provision
shall be deleted from this Agreement, and the remaining provisions of this
Agreement shall be interpreted and enforced to give effect to the intent of this
Agreement as if such invalid or unenforceable provisions had never been
contained herein.
11.3    This Agreement may be not be altered, amended, modified, or waived in
any respect unless same shall be in writing and executed by the parties.
11.4    THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF STATE OF CALIFORNIA.
11.5    To facilitate execution, this Agreement may be executed in as many
counterparts as may be convenient or required. It shall not be necessary that
the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart. All counterparts
shall collectively constitute a single instrument. It shall not be necessary in
making proof of this Agreement to produce or account for more than a single
counterpart containing the respective signatures of, or on behalf of, each of
the parties hereto. Any signature page to any counterpart may be detached from
such counterpart without impairing the legal effect of the signatures thereon
and thereafter attached to another counterpart identical thereto except having
attached to it additional signature pages. Delivery of an executed counterpart
of this Agreement by facsimile, electronic mail or other electronic means shall
be binding upon the party so delivering it.
IN WITNESS WHEREOF, the undersigned have caused this instrument to be duly
executed as of the day and year first above written.


[Signature Pages Follow]


 
EXHIBIT B
 
ACTIVE 31157768v21
Page 9
 




--------------------------------------------------------------------------------













“SELLER”:






 
EXHIBIT B
 
ACTIVE 31157768v21
Page 10
 




--------------------------------------------------------------------------------







“BUYER”:





 
EXHIBIT B
 
ACTIVE 31157768v21
Page 11
 




--------------------------------------------------------------------------------





“ESCROW HOLDER”


COMMONWEALTH LAND TITLE INSURANCE COMPANY




By__________________________________
Name:_______________________________
Title:________________________________






“TITLE COMPANY”


COMMONWEALTH LAND TITLE INSURANCE COMPANY




By__________________________________
Name:_______________________________
Title:________________________________






 
EXHIBIT B
 
ACTIVE 31157768v21
Page 12
 




--------------------------------------------------------------------------------






EXHIBIT D
Intentionally Deleted




 
EXHIBIT D
Page 1
 
ACTIVE 31157768v21
Page 1
 




--------------------------------------------------------------------------------






EXHIBIT F
Form of Assignment of Leases and
Contracts and
Bill of Sale
(Attached)




 
EXHIBIT F
 
ACTIVE 31157768v21
Page 1
 




--------------------------------------------------------------------------------






ASSIGNMENT OF LEASES AND CONTRACTS AND BILL OF SALE
This Assignment of Leases and Contracts and Bill of Sale (this “Assignment”) is
executed and delivered as of the ____ day of _________, 20__ (the “Closing
Date”) pursuant to that certain Portfolio Purchase and Sale Agreement and Escrow
Instructions (“Agreement”) dated ________, 20__, by and between, among other
parties,____________________________, a _____ ___________________ (“Seller”),
and _______________________, a _____________________ (“Buyer”), covering the
real property described in Exhibit A attached hereto (“Property”).
1.    Sale of Personalty. For good and valuable consideration, Seller hereby
sells, transfers, sets over and conveys to Buyer the following (the “Personal
Property”):
(a)    Tangible Personalty. All of Seller’s right, title and interest, if any,
in and to all the furniture, fixtures, equipment, and other tangible personal
property listed on Exhibit B attached hereto or otherwise located in or on the
Property to the extent owned by Seller; and
(b)    Intangible Personalty. All the right, title and interest of Seller, if
any, in and to assignable licenses and permits relating to the operation of the
Property, assignable guaranties and warranties from any contractor, manufacturer
or other person in connection with the construction or operation of the
Property, and all other intangible property used exclusively in connection with
the Property.
2.    Assignment of Leases and Contracts. For good and valuable consideration,
Seller hereby assigns, transfers, sets over and conveys to Buyer, and Buyer
hereby accepts the following:
(a)    Leases. All of the Seller’s right, title and interest in and to all
tenant leases relating to the Property, including, without limitation, the
tenant leases listed in Exhibit C‑1 and Exhibit C‑2 attached hereto (“Leases”);
(b)    Contracts and Agreements. Seller’s right, title and interest in and to
the contracts and agreements described in Exhibit D‑1 and Exhibit D‑2 attached
hereto (the “Contracts”).
3.    Assumption. Buyer hereby assumes the obligations of Seller under (a) the
Leases listed on Exhibit C‑1 attached hereto arising from and after the Closing
Date, (b) the Leases listed on Exhibit C‑2 attached hereto whether arising
before or after the Closing Date, (c) the Contracts listed on Exhibit D‑1
attached hereto arising from and after the Closing Date, (d) the Contracts
listed on Exhibit D‑2 attached hereto arising before or after the Closing Date,
and (e) that certain leasing agreement dated ______________, entered into by and
between Seller and ____________, but only to the extent of any leasing
commissions hereafter payable thereunder arising out of the lease of space in
the Property by Buyer after the date of this Assignment, and shall defend,
indemnify and hold harmless Seller from and against any liability, damages,
causes of action, expenses, and attorneys’ fees incurred by Seller by reason of
the failure of Buyer to fulfill, perform, discharge, and observe its obligations
with respect to the Leases or the Contracts to the extent Buyer received a
credit at closing with respect to any of such obligations under the Leases
and/or Contracts.


 
EXHIBIT F
 
ACTIVE 31157768v21
Page 2
 




--------------------------------------------------------------------------------





4.    Agreement Applies. Except as may otherwise be provided in the Agreement,
the Contracts and Leases are being assigned and transferred, and the Personal
Property is being transferred, to Buyer on an “as is,” and “where is” basis,
with all faults, and without any representation or warranty, all of which Seller
hereby disclaims, all as more particularly set forth in Section 11.1 of the
Agreement, which Section shall be, and hereby is, incorporated herein by
reference.
5.    Counterparts. This Assignment may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument, with the same effect as
if all parties had signed the same signature page.
6.    Attorneys’ Fees. In any action between the parties to enforce any of the
terms or provisions of this Assignment, the prevailing party in the action shall
be entitled to recover from the non-prevailing party, in addition to damages,
injunctive relief or other relief, and its reasonable costs and expenses,
including, without limitation, costs and reasonable attorneys’ fees (including
on appeal).
7.    Merger. This Assignment and the Agreement contain the entire understanding
between the parties relating to their subject matter. All prior and
contemporaneous agreements and understandings, whether oral or written, are
superseded by this Assignment and the Agreement. This Assignment may only be
modified in writing executed by both Buyer and Seller. Nothing contained in this
Assignment is intended to terminate or affect the validity of any of the
representations or warranties contained in the Agreement.
8.    Miscellaneous. This Assignment shall be binding upon and shall inure to
the benefit of the parties hereto, their heirs, executors, administrators,
successor-in-interest and assigns. If any term or provision of this Assignment
shall be held invalid or unenforceable, the remainder of this Assignment shall
not be affected. This Assignment shall be construed in accordance with and
governed by the laws of the State of [_________]. Nothing in this Assignment
shall impair, limit or lessen any of the rights of the parties with respect to
the provisions of the Agreement which were intended to survive the Closing Date.
Nothing in this Assignment, express or implied, is intended to confer upon any
person or entity, other than the parties hereto and their respective successors
and assigns, any rights or remedies.


 
EXHIBIT F
 
ACTIVE 31157768v21
Page 3
 




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have caused this instrument to be executed
as of the date written above.
[Signature Pages to Follow]


 
EXHIBIT F
 
ACTIVE 31157768v21
Page 4
 




--------------------------------------------------------------------------------











SELLER:


______________________________________
a_____________________________________




BUYER:


______________________________________
a_____________________________________




 
EXHIBIT F
 
ACTIVE 31157768v21
Page 5
 




--------------------------------------------------------------------------------






EXHIBIT G
Form of FIRPTA Affidavit
(Attached)


SMRH:483356584.8
EXHIBIT G
 
ACTIVE 31157768v21
Page 1
 




--------------------------------------------------------------------------------









FIRPTA CERTIFICATE
__________________ (“Member”) is the sole owner of ________________ (“Seller”).
Seller, a disregarded entity for U.S. tax purposes, is the transferor of certain
real property more particularly described on Exhibit A attached hereto (the
“Property”).
Section 1445 of the Internal Revenue Code of 1986, as amended (the “Code”)
provides that a transferee of a U.S. real property interest must withhold tax if
the transferor is a foreign person. For U.S. tax purposes (including Section
1445 of the Code), the owner of a disregarded entity (which has legal title to a
U.S. real property interest under local law) will be the transferor of the
property and not the disregarded entity. To inform the transferee that
withholding of tax will not be required in connection with the disposition of
the Property pursuant to that certain Purchase and Sale Agreement and Escrow
Instructions dated as of ______________, 20__, by and between
___________________, a __________ (“Buyer”) and Seller, the undersigned
certifies the following on behalf of Member:
1.    Member is not a foreign corporation, foreign Company, foreign trust or
foreign estate, as those terms are defined in the Code and the regulations
promulgated thereunder;
2.    Member is not a disregarded entity as defined in Treasury Regulations
§1.1445-2(b)(2)(iii),
3.    Member’s U.S. employer identification number is __________, and
4.    Member’s address is: 800 Newport Center Drive, Suite 700, Newport Beach,
California 92660.
It is understood that this certificate may be disclosed to the Internal Revenue
Service and that any false statement contained herein could be punished by fine,
imprisonment, or both.
Under penalties of perjury I declare that I have examined the foregoing
certification and, to the best of my knowledge and belief, it is true, correct
and complete, and I further declare that I have authority to sign this document
on behalf of Member.
Date: ________________, 20___






SMRH:483356584.8
EXHIBIT G
 
ACTIVE 31157768v21
Page 2
 




--------------------------------------------------------------------------------






Exhibit A
Legal Description
(Attached)




SMRH:483356584.8
EXHIBIT G
 
ACTIVE 31157768v21
Page 3
 




--------------------------------------------------------------------------------






EXHIBIT I
Form of Owners Affidavit
TITLE ORDER:
ESCROW ORDER:    
PROPERTY:
COUNTY:
STATE:
______________________________, a ___________________ (“Seller”), as seller, and
_______________________________, a ____________________________ (“Buyer”), as
buyer, are parties to that certain Portfolio Purchase and Sale Agreement and
Escrow Instructions (the “Purchase Agreement”) dated _________________, 20__, as
the same has been amended and modified, relating to the improved real property
(the “Real Property”) referred to in Exhibit “A” attached hereto and made a part
hereof.
In connection with the consummation of the transactions contemplated by the
Purchase Agreement, Seller hereby represents and warrants to Commonwealth Land
Title Insurance Company the following:
1.
Seller is a limited liability company organized and validly existing under the
laws of the State of ________________________.

2.
To Seller’s actual knowledge, (i) Seller’s operating agreement is in full force
and effect, and (ii) no proceedings are pending for the dissolution of the
Seller.

3.
To Seller’s actual knowledge, the leases described on Exhibit “B” attached
hereto constitute all of the written leases affecting the Real Property with the
current tenants of the Real Property.

4.
To Seller’s actual knowledge, except as disclosed in Exhibit ”C” attached hereto
and made a part hereof, (a) there is no capital improvement work currently being
constructed (or that was constructed during the last 3 months) on the Real
Property that is the subject of a written contract with Seller which could give
rise to a mechanic’s or materialman’s lien on the Real Property, and (b) Seller
has not entered into any contracts for the furnishing of labor, materials, or
services for construction purposes with respect to the Real Property to be
furnished subsequent to the date of this affidavit.

5.
Seller shall not hereafter cause any encumbrances or other instruments to be
recorded against the Property (other than the recording of a deed (the “Deed”)
transferring fee title to the Real Property to ___________) through the date the
Deed is recorded in _________ County, __________.

For purposes hereof, the “actual knowledge” of Seller shall be limited to the
actual knowledge (and not implied, imputed, or constructive) of
______________________ (whom the Seller represents is the asset manager for the
Real Property), with no duty of inquiry. Notwithstanding anything contained
herein to the contrary, the representations and warranties set forth in this


SMRH:483356584.8
EXHIBIT I
 
ACTIVE 31157768v21
Page 1
 




--------------------------------------------------------------------------------





Owner’s Affidavit shall only survive the closing of the transactions
contemplated by the Purchase Agreement for six (6) months, after which date this
Owner’s Affidavit shall be of no further force or effect and Commonwealth Land
Title Insurance Company shall have no further rights hereunder (notwithstanding
that one or more of the representations and/or warranties set forth herein may
prove to be incorrect). This Owner’s Affidavit is being executed for the sole
and exclusive benefit of Commonwealth Land Title Insurance Company and no other
party or person shall have any rights hereunder.
Executed as of __________, 20__
[SIGNATURES ON NEXT PAGE]










SMRH:483356584.8
EXHIBIT I
 
ACTIVE 31157768v21
Page 2
 




--------------------------------------------------------------------------------













SELLER:


______________________________________
a_____________________________________












SMRH:483356584.8
EXHIBIT I
 
ACTIVE 31157768v21
Page 3
 




--------------------------------------------------------------------------------






SCHEDULE 2
Disclosures
1. None.






 
Schedule 2
 
ACTIVE 31157768v21
Page 1
 




--------------------------------------------------------------------------------






SCHEDULE 4


Schedule of Asset Managers


NO.
SELLER NAME
ASSET MANAGER
1.    
Village Center Station II Owner, LLC,
a Delaware limited liability company


Clint Copulos
2.    
KBSIII Tower at Lake Carolyn, LLC,
a Delaware limited liability company


Brett Merz
3.    
KBSIII One Washingtonian, LLC,
a Delaware limited liability company


Stephen Close
4.    
KBSIII 222 Main, LLC,
a Delaware limited liability company


Tim Helgeson
5.    
KBSIII 171 17th Street, LLC,
a Delaware limited liability company


Allen Aldridge
6.    
KBSIII Reston Square, LLC, a Delaware limited liability company


Stephen Close
7.    
KBSIII 101 South Hanley, LLC,
a Delaware limited liability company


Dan Park
8.    
KBSIII Village Center Station, LLC,
a Delaware limited liability company


Clint Copulos
9.    
Promenade One
KBSIII Promenade One, LLC,
a Delaware limited liability company


Promenade Two
KBSIII Promenade Two, LLC,
a Delaware limited liability company


Gio Cordoves






Gio Cordoves
10.    
KBSIII CrossPoint At Valley Forge Trust,
a Delaware Statutory Trust


Shannon Hill
11.    
KBSIII Towers At Emeryville, LLC,
a Delaware limited liability company


Brent Carroll







 
Schedule 4
 
ACTIVE 31157768v21
Page 1
 


